 BERWICK FORGE & FABRICATING DIV.Berwick Forge & Fabricating Division, WhittakerCorporation and United Steelworkers of AmericaAFL-CIO-CLC. Case 6-CA-9985August 8, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MIMBH:FRS JEINKINSAND MURPHYOn May 10. 1978. Administrative Law Judge Wil-liam F. Jacobs issued the attached Decision in thisproceeding. Thereafter. the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent. Berwick Forge & Fabri-cating Division, Whittaker Corporation. Renovo,Pennsylvania. its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.The Respondent has excepted to certain credihbili' finding, made hb theAdministrallve l.aA Judge. I1 is the Board's estlahlihshed pohlc nrt 0o OIeC-rule an Adminlsiratlie l as Judge's resolulions %ith respecl Io credlilhiltunless the clear preponderance of all of the rele.ant e.idence tonsilncs u,.Ihat the resolulions are incorrect Stluandard Dr W all Prdmil, In,. 91NtRB 544 (1950s. enfd 18R F2d 362 (C.A 3. 1951) We hase carefull[examined the record and find no hasis for reserslne his findings.DECISIONSTATEMENT OF THF CASEWILLIAM F JACOBs. Administrative Law Judge: This casewas tried before me on June 22. 1977, at Lockhaven, Penn-sylvania. The charge was filed on February 25., 1977, byUnited Steelworkers of America AFL CIO CLC, hereincalled the Union. The complaint issued April 29. 1977, al-leging that Berwick Forge & Fabricating Division. Whit-taker Corporation, herein called Respondent, violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, asamended. by discriminatorily discharging its employee Jer-ry Frankenburger from 'he job classification of welder: byrefusing to reinstate him to that classification: by thereaf-ter laying him off because of his activities on behalf of theUnion; and by subsequently failing and refusing to recallhim. The complaint further alleges that Respondent inde-pendently violated Section 8(a)( I) by interrogating its em-ployees; assisting or encouraging them to resign from theUnion: preparing withdrawal of union membership docu-ments and circulating said documents among its employ-ees: unlawfully promising its employees benefits; and in-forming an employee that he could not be rehired byRespondent because a charge had been filed on his behalfwith the National Labor Relations Board.The Respondent. in its answer, admits that it disquali-fied Frankenburger as a welder but affirmatively pleadsthat it did so because he did not satisfactorily perform theduties of the job classification of welder and not for anyreasons violative of the Act. The answer also affirmativelypleads that Frankenburger was offered work in other jobclassifications which he refused. Respondent, in substance,denies commission of any of the independent 8(a)(l) viola-tions alleged in the complaint.All parties appeared at the hearing and were affordedfull opportunity to be heard and present evidence and ar-gument. General Counsel and Respondent filed briefs.Upon the entire record and my observation of the de-meanor of the witnesses, and after giving due considerationto the briefs, I make the following:FiNDINGs o! FA(TI IHI Bi SINESS OF RESPONDENTRespondent, a California corporation, is engaged in themanufacture and wholesale distribution of railroad carsand forgings at its Renovo, Pennsylvania, facility. Duringthe 12-month period immediately preceding the issuance ofthe complaint, Respondent shipped goods and materialsvalued in excess of $50,000 directly from its Renovo, Penn-sylvania. facility to points located outside the Common-wealth of Pennsylvania. The complaint alleges, the answeradmits, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II IHF LABOR OR(;ANIZAIION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III ItF A.LLI (E0D LNF.IR I.ABOR PRACTICESA. BackgroundRespondent's plant, located in Renovo. Pennsylvania,employs 300 employees engaged. in its behalf, in buildingand repairing box cars. Between 200 and 225 of these em-237 NLRB No. 57337 )t('CISIONS OF NATIONAL LABOR REL.ATIONS BOARDployees are welders. Until January 30. 1977, 30 of thesewelders, including Jerry Frankenburger, the discriminateeherein, were employed in the subassembly department ofthe plant under the supervision of Patrick Rooney. On thatdate, Frankenburger was disqualified as a welder eitherbecause of his activities on behalf of the Union, as allegedby General Counsel, or because of his failure to adequatelyperform his assigned duties, as alleged by Respondent, orboth.B. The Union Campaign,' Frankenbhurger's Union Activitv;Alleged 8(aJ)(1) ViohlaionsThe Union's organizing campaign began in December1976, perhaps when employees Francis l.owerv and Mi-chael Fedele first contacted it and requested that it repre-sent the employees of Respondent. Shortly thereafter,George Radulovich, a union representative, was observeddistributing union cards and other literature at the southend of the bridge which serves as an approach way to theplant. When Frankenburger saw Radulovich, he engagedhim in conversation during which the latter asked Frank-enburger to help with the campaign by distributing unioncards among Respondent's employees. Frankenburgeragreed. Initially, Frankenburger obtained 30 cards fromRadulovich and distributed them to employees while the'were in the various lunchrooms situated throughout theplant during the period mid-December through early Janu-ary. During this period, while working, Frankenhurgerwore a badge on his jacket bearing the identifying inscrip-tion, "United Steel Workers of America, AFL ('10 ('1.(C,Volunteer Organizer." Subsequently. Frankenburger ohb-tained additional union cards, numbering 75 in all. anddistributed these, as before, in the various lunchrooms atthe plant, during the lunch hour, during breaks or beforework. In addition to the union cards, Frankenburger dis-tributed various pieces of union literature, includingUSWA history and grievance handbooks, slogans, stickers,badges, and pencils bearing the Union's name. These hedistributed during the period mid-December 1976 throughFebruary 1, 1977, at the same times and in the same placesthat he passed out the union cards. Of the 75 or so unioncards which l rankenburger distributed, he received backapproximately 30 or 40 which had been signed by Respon-dent's employees. During the entire period, Frankenhurgercontinued to wear the "Volunteer Organizer" button andin no way tried to cover up his activity on behalf of theUnion. On the contrary, he even offered to his supervisor,Patrick Rooney, a union-inscribed pencil, which he (Roo-ney) accepted, and testified credibly that he was observedon several occasions, distributing union cards and otherliterature by Rooney 1 while he was wearing his "VolunteerAlthough ernlplrorsecs I i; .iid I cdIl iniit co.r icd t[i I enld th on.neither these noir an olhcer crnplio ees uclR ile les acti il tnl C tll ll i llrgllt pas I rankenhurger: I rankenhurger xso e'rci[ied. I Sough .entcd h Roncr I hicuih I r illenhurger.Roones deniled Ih;t he iook alln In.ice of I rankelnh ulger' uloill hutionand sinilarlI denied that he eter sau Frankenhurger diitrihuic union litel a-lure. the overt nature of r.lnkenbhurtger'sUcivit. ails credibh l de.l.ttLr hd h,Organizer" button. On one occasion in early January. ac-cording to Frankenburger, when he was coming back fromthe union hall during the lunch hour and carrying a hand-ful of union literature through the subassembly shop, Roo-nes stopped him and commented, "I don't care if you passit out. but don't let Charlie Moore 4 catch you." Similarly,earls in January. while F rankenburger was carrying addi-tional union stickers to the plant for distribution. he wasobserved bys I awrence Packer. a quality control supervisor.who commented, "I see you've got some more."From the above credited description of events, it is pa-tently clear that Frankenburger was substantially and overtlyengaged in union activities at the plant from mid-Dlecember1976 through February 1, 1977, and that Respondent mostcertainly was aware of his activity.5Although Frankenburger was clearly the most active em-ployee. the union activity which took place at Respon-dent's plant was not limited to that of Frankenburger. Atleast one other employee, according to Frankenburger, wassimilarly engaged. He testified that Patrick Lowery wasone employee that he knew of who distributed union cardsat the plant. while Michael Fedele distributed them outsidethe plant during the organizing period.6Other union litera-ture and materials were similarly distributed by these em-ployees.Four or five employees, in addition to Frankenburger,wore "'Volunteer Organizer" buttons similar to that wornbh him. while perhaps 100 others wore smaller "Go Steel-workers" or "Vote Steelworkers" buttons. None of theother volunteer organizers distributed union cards or mate-rials in the plant. according to Frankenburger. FromFrankenburger's testimony on this subject, it may also just-ly be concluded that although Frankenburger was one ofthe primary activists, perhaps the foremost activist, work-ing on behalf of the Union, there were others also activelyengaged, albeit to a somewhat lesser extent.During the campaign, in late December, General Fore-man Moore, an admitted supervisor, stopped employeelowery as he was passing Moore's office. In the conversa-tion which thereafter ensued, Moore asked Lowery how hefelt about the Union, how the other employees felt about it,and whether they would vote the Union in. Lowery replied,him during hiS icltinion ,. con inces nite that R >onette uias [uli lx au ic [ifI rankenhurger's c.mpalgning on behalf ,f the I nioni' Ihe etiel.al ifolenlin.It i ot led that (;elictal (',iunlcl did rit i ;oll ens uiln escs Irt suhtrainti-atc I .lrikrllhn Crr gr's Itlli tll ,II conc.r erning his t er- substantial union actlil-tr. I 11h [Ic1t Si. hiwc, cr. eaiI explaited b? Respondent's Idnmission , foundlltr.r that it a iti.rc if ,alid .actirts at tihe trie Itllat the alleged roiltioinoccuruicd Ihc lIdmlirsinl tile:trl obviited the nictc Stn of producing sub-St nlll tllltLt vi ]Itrle C.' I llll l rIIhurgcr testified durinlg cross-examination that one f the f therenllploises chr dlsltributed Ulilllt materlils. tPa'lrick .Io er;. u.ts dlsciplined,i li d.rtg sO. hile ithe i. I:cdclc. uis on leie oef ahsence during theuinilri .Impiign plloe:er. 1tno uInfair labohr practice charge wast; filed regard-inl the alleged disciplinitg Ar I..ower. and neither General (Counsel norResponldent pursuled the suilecl I'hereltre. no weight is given toI ralikcrihuiger's tctionll) t lith regard to this Imailter. Similarl.the unsuh-,Uillti;trllt renliirk c nrtcernlnr g the alleged reasons for the ierminatiir n ofcnlploiyee I rnel ('rolsse; [fil rr-int g dlsrihulion of untin cards are ignored,id crerit-11 no c'rltth338 BERWICK FORGE & FABRICATING DIV"There's a lot of guys mad because of the way personnel isrunning upstairs." Moore then asked Lowery if he hadsigned a union card, and Lowery replied that he had.7In light of the fact that Moore gave no legitimate reasonswhy he was asking Lowery these questions and made noeffort to assure him that no reprisals were intended. I findthat the described interrogation, accompanied as it was bylater violations and a subsequent antiunion campaign,tended to interfere with, restrain. and coerce employeeswith respect to their free exercise of Section 6 rights, andthat Respondent thereby violated Section 8ta)(1) of theAct. Vegas Villagec Shopping Corporation. 229 NLRB 279(1977); iAmerican Commnerciual Bank. 226 NLRB 1130(1976); Blue Flash Express. Inc., 109 NLRB 591 (1954).In mid-January. General Foreman Charles Moore wasadvised by Lowery that he wanted his name withdrawnfrom the petition for union representation.i Though notspecifically requested to do so by Lower> or anyone else.Moore subsequently prepared the following document inlonghand and had a number of copies reproduced.B.F.F.-RenovoI want to state my objection and withdraw my signa-ture from the petition for Union Representation withthe Steel Workers Union.My signing that card was solicited from me underfalse pretenses.He then placed a number of copies of this document in theemployees' lunchrooms and in the office of the subassem-bly foreman, Patrick Roonev. telling Rooney that if anxemployees wanted copies. to let them have them. Moore'spurpose in so distributing the withdrawal forms was tomake employees aware that withdrawal forms were avail-able. He assumed that the' would realize the managementwas responsible for their circulation. Moore did not person-ally give a copy of the withdrawal form to I owerv or to ansother employee.Rooney testified that the first time he ever saw the with-drawal forms was when he found a stack of them on his desk.Moore had given him about 15 copies with instructions toask employees if they would be willing to sign them. Roonevdenied, at first, that he was told to return any signed copiesto Moore and stated that once signed. it was up to theparticular employee to do whatever he wished with the docu-ment.9 Then, after being shown his affidavit. Roones admit-Thit incllientll hblaed upon the reditled tesilmnons of L.ower' Mooredenied dis cussing .ith I o er! Ihe subject if union cards under the circum-st.nces ,oulined aIhoe Rather. he testified that there had been an occasionwhen L.owerN commented to Moore that lie had signed M oore's name to aunion card in a harroom. and Moore. IlI respons e to I .o.ers huimlr. askedhim if he had also signed his own nanme to a card I. ouers testfied I lll I herehad been mans discussions between I o.er :and Moore and that on oneoccasion. the incident. as described hs Moore did, in f.ct. occur I hi, In lhave been on the same das Ihat ithe abo.e dec rlhcd inlidentl occurred .,r .nanother das I find hi t hiere ere. in fact, Io such Incident. onIC occtur-riln as described bh, I. oers. the other , descrhed h\ Mo....reo.owers w as the onl emplo~see w ho) indicaled Ito Mire .desire towithdraw his name from the petition.I found Roones s teslomln t Ihlis subject incredibhl elaslsc ( Iclrls.Roo nes w as holding back on tfte instruLtions, li en to himi hs \1 ,oreted that he had been told to return the signed copies of thewithdrawal forms to Moore.After receiving his instructions from Moore, Rooney ap-proached each of the employees in his department.'0one ata time. and asked them if they were interested in withdraw-ing their names from the petition for representation. Noneof these employees had previously indicated a desire tohave his name withdrawn from the petition nor did any ofthem request a copy of the withdrawal form. All ofRoone,'s solicitation of employees to withdraw theirnames from the petition was conducted in the plant duringworking hours. Rooney told the employees that if theywanted to sign a withdrawal form, after doing so, they wereto return it to him. None, however, did so.Frankenburger testified that it was one day, sometime inmid-January. while at work in Rooney's subassembly shopwhen he first saw a copy of the withdrawal form. Therewere 10 to 15 other employees present who were, at thetime, standing around chatting when Rooney walked inand asked those present to gather around. He then held upa cops of the withdrawal form and asked if anyone wantedto sign it. He had a stack of the forms with him at the time.Frankenburger asked Rooney what the document was thathe was holding and Rooney ther handed a copy to Frank-enburger. After reading the form, Frankenburger passedthe document around to the other employees. When no oneoffered to sign it, Rooney stated that if anyone did want tosign one, there would be copies available in his office. Thisincident occurred about 7 a.m. on that particular day.About 10 a.m., because there were questions among theemployees F rankenburger went to Rooney and asked himwho had written the withdrawal forms and why they werebeing passed out. Rooney replied that he did not know.This conversation, which also took place in the subassem-bly shop. ended at this point.In summary. the above facts indicate that Respondent,through Moore and RooneN. prepared union withdrawalforms or letters for its subassembly department employeesand later solicited each of them to sign one. The entireimpetus was from Respondent, and not from the employ-ees. Therefore, by thus encouraging and attempting to as-sist said employees to withdraw from the Union, Respon-dent interfered with the right of its employees to decide oftheir own free will, independent of employer solicitation.whether or not they wished to withdraw their union desig-nations Respondent's action was in clear violation of Sec-tion 8(a)(1) of the Act. Forte.x Manufacturing Company,Inc., 184 NLRB 22 (1970). The fact that Respondent wasunsuccessful in its efforts in no way detracts from the vio-lation.Later, that same afternoon or the following day, Frank-enburger was summoned to Rooney's office where Rooneyand Moore awaited him. A stack of withdrawal forms anda roster of the personnel in the subassembly departmentwere on Rooney's desk. When Frankenburger entered theI There were 25 emplolees in RiooneN's depirtmenl ai of Jantuars 20The record does not indialte whether or not superlisors in oiher depart-ments also distributedi wihthdra.al form,339 DEC ISIONS OF NATIONAL LABOR RELATIONS BOARDoffice, Rooney asked him if he wanted to sign the docu-ment without having other people around to see him signit. Frankenburger refused. Rooney then said to Moore,"Jerry had a question on this document, why it was writtenup, and who wrote it." Moore then stated that he had writ-ten it upon the request of people in the plant who wantedtheir names removed from the petition. He then said toFrankenburger. "If you'll sign one of these papers, we'll seeto it that you get a shop steward's job." Frankenburgerreplied, "Shove it!" and walked out.Clearly, Moore's request that Frankenburger sign thewithdrawal form was an additional violation of Section8(a)( ), compounding the initial violation based upon theoriginal distribution of the withdrawal forms and Rooney'srequest of the subassembly department employees to signthe forms. Forrte Manufacturing Conipanv, Inc.. supra. I'hatthe solicitation of Frankenburger occurred in Rooney's of-fice, in the presence of Moore and Rooney alone, adds afurther element of coercion to the interference evidencedby the solicitation itself.Further, Moore's statement to the effect that if Franken-burger would agree to sign a withdrawal form Respondentwould see to it that he was given a shop steward's jobremained undenied by both Moore and Rooney. thoughboth were present at the hearing and testified concerningother matters. I must, therefore, credit Frankenburger withregard to his testimony that the statement was, in fact.made. Since it was clearly a promise of Respondent's sup-port in obtaining for Frankenburger the shop steward's jobin return for his withdrawing support for the Union, anapparent quidpro quo offer was made. Also, since Respon-dent was aware that Frankenburger was interested inunion work in general. was active on behalf of the Unionas a volunteer organizer, and ,vas otherwise. according tothe record. a spokesman on behalf of his fellow employees.interested generally in grievance work and labor relationsmatters. Respondent's offer was clearly intended as apromise of a benefit, which Frankenburger might well beassumed to value. I therefore find that Respondent madethe promise of benefit to F rankenburger to induce him towithdraw his support for the Union. By doing so. Respon-dent violated Section 8(a)(I) of the Act. (Calibrnial PellerMill Company, subsidiari of Ingiersoll-Rand C(ompatvr, 219NILRB 435 (197S); Barnc. andl ohlc' BooAktorev. Inc.. 233NLRB 1326 (1977)7:I 1 F. Indul.srie.s. a l)ivsiion of l)oi-co, Inc., 231 NLRB 612 (1977): MVfaple Shade NursingHome. Inc., d /ba Maple Shade :'ur,sing iand (onilccvOecll('enter, 223 NLRB 1475 (1976). Cases in support of thisfinding are myriad. Cases, on the other hand, where thebenefit to be endowed, in return for w ithdlrawing supportfrom the union, was a shop stewardship, have been, to besure, understandably, a bit rarer, particularly under the cir-cumstances of the instant case. where there is no secondunion involved. Precisely what Moore meant by offeringFrankenburger the position of shop steward only he wouldknow. It seems highly unlikely that the offer involved aposition in the United Steelwo(rkers of Amierica. the versorganization which Respondent. through Moore's offer.was trying to undermine. for if he succeeded there wouldbe no union extant at Respondent's plant to which Frank-enburger, as shop steward, could attach. On the otherhand, if the Union. despite Moore's efforts, did succeed inobtaining representative status, what would ever leadMoore to assume that he would be in a position to de-termine who would be appointed or elected to that office?Under these circumstances, the question comes to mindwhether a promise of a benefit which is unachievable is stillto be considered a promise of benefit, condemnable underSection 8(a)(I), as an interference with Section 7 rights. Butthis question need not be addressed, for Moore may just aswell have been referring to a labor organization other thanthe Steelworkers, perhaps one which had not yet beenformed. Or perhaps he was referring to the job of spokes-man, which Frankenburger already held down, but withexpanded powers equating to those of a shop steward. Insuch a case, Frankenburger might well believe that Moorewould have authority over the appointment of shop stew-ards. These more esoteric questions, however, need not beposed at this time. Since at the hearing Moore was nevercalled to testify concerning the matter, and Respondentchose neither to deny making the promise of the shop stew-ardship to Frankenburger nor to explain what was onMoore's mind when he made it, I am faced with the baldfact that the promise was in fact made. I therefore find thatit was made in a serious attempt to interfere withFrankenburger's Section 7 rights and to obtain his supportin an attempt to undermine the Union's position in viola-tion of Section 8(a)( 1 of the Act.On January 17. apparently within a few days of the epi-sode involving the withdrawal forms, Frankenburger ad-vised Rooney, that he intended to take off the followinghda` in order to attend the NLRB representation hearing asa witness for the Union. Rooney replied that he did notforesee any problem at that time. Later that day, however,Roone, approached Frankenburger and advised him thathe had discussed the matter with his superiors and thatthe\ had said that if Frankenburger took off to attend thehearing it would be considered an illegal absence, and hewould be disciplined for doing so. Frankenburger repliedthat if Respondent was going to take that position hewould get subpenaed for the hearing. Rooney rejoined thatif Frankenburger got subpenaed nothing would happen.Sometime during this conversation. Rooney suggested thatFrankenburger might call in sick the following morning ors.a, that he had some personal business to attend to, and ifhe followed this procedure his absence would be legal.I ater that same day,. Frankenburger was called intoPlant Manager Keen's office." When he arrived, Keen saidto him, "I thought you were the honest sort." Frankenbur-ger asked Keen what he meant, and Keen replied, "Well, Ithought you told Rooney. you wanted off to go to the hear-ing." Frankenburger acknowledged that he had. Keen thensaid. "But it has come to our attention that you actuallywanted off for personal reasons." Frankenburger replied,1 A. cllllI/g CwOl Clealhl q iiid the .Une hetceen Roolncs and Franken-\11ll.CI c flhi il)llcli.atl prec eded ii. t, bash ed on the uncontradliced lesti-l1c1ln ,1 I rllikcchulll rU e340 BERWICK FORGE & FABRICATING DIV."If I wanted off for personal reasons. I'd have said I want-ed off for personal reasons, and I would have gotten off alot quicker than saying I wanted to go to a hearing onbehalf of the Steelworkers." Keen stated that he had beeninformed that Frankenburger wanted to take off for per-sonal reasons. Frankenburger suggested that he get subpe-naed to cover the problem, to which Keen replied. "If you'-re subpenaed, there's nothing we can do." The only twoother employees scheduled to appear as witnesses for theUnion at the then forthcoming hearing were in layoff sta-tus at the time. The hearing was subsequently postponed.On the morning of January 20 at about 7 a.m.. Rooneyapproached Frankenburger as the latter was getting readyto start work and told him, "Watch yourself today, Jerry,Larry Packer's out to get you." 12 Later, that day Franken-burger was disqualified as a welder, under circumstancesmore fully described below. After his disqualification as awelder, Frankenburger was bumped into a carpenter's clas-sification, and on February 1, 1977, was laid off.Following his disqualification as a welder, Frankenbur-ger filed a grievance. When Respondent failed to processhis grievance in timely fashion, Frankenburger. on Febru-ary 25, 1977, had the Union file a charge on his behalf.Eventually, the Frankenburger charge gave rise to the com-plaint which issued in the instant case. At the same timethat the Union filed a charge on behalf of employee ErnestCrossley. who, the charge alleged, had been terminated onFebruary 15. 1977. because of his membership in, and ac-tivities on behalf of, the Union. Copies of both chargeswere received by Respondent on March 1,. 1977.As noted in the charge. Crossley had been terminated byRespondent on February 15. 1977. Prior to his discharge hehad been employed in the under-frame department wherehe worked under the supervision of William O'Neal andGary Market, the latter an admitted supervisor within themeaning of Section 2(11) of the Act. On March 2. 1977,while Crossley was on a street corner in Renovo. Pennsyl-vania, Gary Market saw him and called him over to histruck to talk with him.'3Market told Crossley that he hadbeen in the office trying to get Crossley back to work forhim, but that, as long as he had charges filed against theCompany with the Labor Board, there was nothing hecould do about it. Crossley assured Market that he wouldlike to return to work. As of the date of the hearing, Cross-ley had not yet been recalled.Market's statement to Crossley to the effect that thelatter's reemployment with Respondent was dependentupon his withdrawal of the charges is clearly in violation ofSection 8(a)(1 I) of the Act, since it has been found that anI rankenhurger tenified that thi, sarning uas issued h; R..one'. andRoone..e did l .s denll it. I find. houeser. that since Packer 1 it .aIilleged h?(Gelredi ( otin.el ito be a stperslsor aiid uasi not Ilnsi lRed in ain) of thealleged 8(a)(I} v iolations or concerned. In .n i rinalller. I1 the nOlt111oiactiiities of Respondent. but was involvred in the leLitiinate esaillulll-ll fFrankenhurger'. work product as aI quiahll oiltrol I, ipeor. Ro.. tel'warning had to do Aith I rankenburger', production ralher than hi% titlilacilli1s| I'he content of this consersailln Is hbsed uponi I[he uln ontadr.li td te ri~tlmons of ('r sslesemployer's offer to reemploy an employee on conditionthat he not pursue his right to file unfair labor practicecharges with the Board is an attempt to limit the right ofthat employee to have unfettered access to the Board's pro-cesses. On this basis, I find Respondent in violation of theAct. Lloyd Wood Coal Co., Inc., 230 NLRB 234 (1977).After an apparently vigorous campaign waged through-out the early months of 1977 by both sides, the electionwas held on April 21, 1977: the Union won and was certi-fied on April 29, 1977. Frankenburger served as one of twounion observers at the election. There is no evidence orclaim that the other union observer was in any way disci-plined.C. Frankenburger's Work RecordI. Background: 1975 76Frankenburger. at the time of the hearing, had been em-ployed by Respondent for 4-1. 2 years, first as a carman.then as a welder up until January 20, 1977, when he wasdisqualified. He was first classified as a welder in the sub-assembly department in September 1974 although he hadperformed welding duties prior to that time, even as earlyas 6 months after his initial employment. The subassemblydepartment employs approximately 30 employees, includ-ing welders, jig mechanics, and track assembly employees.Of the subassembly employees. 25 are classified as welders.These are subclassified as all-position welders, inner-shieldwelders, and flat-welders. receiving wages of $5.20, $5.10.and $5,00 per hour, respectively. The all-position welder is,of course, considered the most expert and although Frank-enburger worked, at times. as a fill-in all-position welder.most of his work appears to have been as an inner-shield orflat-welder.Quality Control Supervisor Lawrence Packer was calledas a witness for Respondent to testify concerningFrankenburger's work. He testified that he had been evalu-ating Frankenburger's work along with that of the otherwelders since Frankenburger first began welding in thesubassembly department. He noted that on numerous oc-casions he had found Frankenburger's work to be inade-quate and that the frequency of defects in his work wasgreater and caused more rejections than did the work ofthe average welder. Moreover. according to Packer. the ser-iousness of the defects in Frankenburger's work was moreevident than in the case of other welders, and his work wastherefore rejected more often than the work of others. Anydefects found in Frankenburger's work. however, were al-ways brought to the attention of Frankenburger'ssupervisor, never to Frankenburger directly. Frankenbur-ger testified that Packer had rejected his work on a coupleof occasions because the welds had not been chipped prop-erly hut that this defect was not peculiar to his work, butcommon to all three welders working on the center fillersat the time. He further explained that his welds had beenchipped but were not completely clean because inner-shield welds are difficult to clean. Frankenburger also not-ed that when a welder's work is rejected he is sometimesnotified, but in other cases the weld is repaired by someone341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelse and the welder is not notified. He testified, however,that if he had work rejected on a regular basis he wouldhave been notified of this fact, and he had received no suchnotification.Gary Darrin, a welding technician, was also called as awitness for Respondent. Darrin, who had held that posi-tion since September 1974. stated that it is his job to insurethe quality of welding throughout the shop on all workdone by taking care of whatever technical problems mightarise concerning both the welding machinery and the weld-ing personnel. His position required him not only to re-spond to requests of supervisors concerning technical prob-lems which come to their attention, but also to seek outsuch problems on his own initiative. His position does not,however, entail disciplining, hiring, or firing personnel al-though he can and does recommend promotions for weld-ers.With regard to Frankenburger. Darrin testified that hisfirst contact concerning Frankenburger's work occurred inAugust 1975 when he was requested by Frankenburger'ssupervisor, Albert TIarantello, to come into the shop andlook into a problem which had arisen because of the rejec-tion of several pieces of Frankenburger's work by the qual-ity controller. Tarantello requested that Darrin determineif the problem was with the welder or with the machinery.On this occasion, Darrin concluded that Frankenburger'spoor workmanship was the cause of the problem, andthereupon instructed Frankenburger on the proper use ofthe welding equipment. Before leaving that area of theshop. Darrin assured Tarantello that everything was thenall right and well understood by Frankenburger.On cross-examination. Frankenburger was asked if herecalled the above-described incident and he stated that hecould not. He did not, however, categorically deny that theincident had occurred although he did deny generally thathe had received any serious criticism because of defects inhis work. The nature and specificity of Darrin's testimony,in addition to the fact that I found Darrin generally to be acredible and cooperative witness, convinces me that theincident occurred as he described.Darrin also testified that in September 1975 Tarantelloagain requested him to determine whether certain rejectedpieces were defective as a result of poor workmanship orbecause of mechanical problems with the equipment. Dar-rin investigated the problem as requested, and again de-termined that poor workmanship and carelessness byFrankenburger had caused the defects in the rejectedpieces, and that the equipment checked out all right. Dar-rin inspected the equipment with which Frankenburgerhad been working in his presence, and again demonstratedto him the proper way to use the machine. He then recom-mended to Tarantello that he disqualify Frankenburgerand thus avoid the problem in the future, Frankenburgerwas not, however, disqualified at the time.Under cross-examination, Darrin testified that the pieceswhich had been rejected in September were center fillers. 414 This is Ihe same type ,lf work rejected in J.ailu;lr, 1977 lor IhlliFrankenhurger was ultimniacly allegedly disqualhiiedbut that he could not recall what order Frankenburger hadbeen working on. He also testified that there had beenother welders working in the are,. at the time, but he couldnot recall any of their names. He stated in answer to theGeneral Counsel's questions that other welders had beendisqualified besides Frankenburger but that he could notremember their names. When asked if he kept certain rec-ords at the plant regarding the matters to which he testi-fied, Darrin replied that he did not, but relied on his mem-ory and that he remembered that this incident occurred inSeptember 1975 because it was in that month that he un-dertook a new program to insure quality control through-out the shop.Again, when Frankenburger was asked if he recalled theSeptember 1975 incident, concerning which Darrin testi-fied at length, he stated that he did not. Frankenburger didnot, however, explicitly deny that it had occurred. Again.he denied only generally that any serious problems con-cerning his work arose before October 1975.Although Darrin's memory with regard to the Septemberincident and surrounding circumstances appears somewhatselective, in the face of Frankenburger's failure to explicitlydeny its occurrence and in light of my previously men-tioned favorable credibility findings with regard toDarrin's testimony,. I tend to credit Darrin and find thatthe incident occurred generally as he described.In October 1975, the same problem arose for the thirdtime and Darrin once again was called upon byFrankenburger's foreman to determine whether certain re-jected center fillers were the fault of Frankenburger or theequipment." After Darrin inspected the pieces which hadbeen rejected by quality control, and checked out theequipment, he once again determined that Frankenburgerwas at fault. Frankenburger. however, maintained that themachine was at fault. Darrin advised Tarantello, inFrankenburger's presence, that the problems were continu-ing, that something should be done about them, and that itwas a matter of poor workmanship again, not the result offaulty equipment. Darrin once again took Frankenburgeraside, explained to him the reasons why he was havingtrouble, and demonstrated the proper angle and speed atwhich to operate the machine.On each of these occasions, in August, September, andagain in October. when Frankenburger produced defectivepieces, the defects were noticed initially because they had abad appearance. This, of course, is what brought the prob-lem to the attention of the quality control person who thenexamined the pieces. Upon close inspection, a lack of fu-sion between the two metal pieces could be discerned, adefect due to excessive speed and to otherwise failing tofollow proper welding procedure.Darrin testified that he felt in 1975 that Frankenburgershould have been disqualified then, but in October of thatyear, when he recommended it once again to Tarantello,the latter refused to follow his advice. He therefore went into discuss the matter with Wayne Keen, the plant manager,I).lrtin tc,tiffed th alt c id hId hld clnfcrences with oither foremen It)delerimle it certain iwelders should he disqualified No one. howevser. wascir, dl.qlJ.hlflcd as .rcsult of thc.,c ionferences342 BERWICK FORGE & FABRICATING DIV.and told him that Frankenburger's welds were off qualityand were being rejected by quality control. He told Keenthat Tarantello was not doing his job as supervisor. andthat something had to be done about it.16 He suggested thata meeting take place among Keen. Darrin, and Tarantelloto settle the matter. Keen agreed to Darrin's proposal, andthe meeting took place in Keen's office. Darrin told Keenthat he had recommended that Frankenburger be disquali-fied as a welder due to the repeated incidents of poor weldsand the number of pieces that had been rejected. and thatTarantello had ignored his suggestions. Tarantello statedthat Frankenburger should be given a break, that he. Tar-antello. could handle the matter and that he could straight-en him out. He did not, however, deny that Frank-enburger's workmanship was poor. Keen then sug-gested that Frankenburger be brought in and that the mat-ter be discussed in his presence so that he could give hisside of the story. Frankenburger was then brought in. Onceagain the problem was discussed in his presence, with Dar-rin in favor of disqualification and Tarantello in favor ofgiving Frankenburger another chance. The members ofmanagement present attempted to explain to Frankenbur-ger the nature of the problem and then asked him whatreasons he could give for the existence of the problemswith the quality of his work. Possible causes of these prob-lems were discussed. Then Frankenburger vwas finallyasked by Keen whether he thought he was a welder andcould do the job as he had done in the past or not, andwhether he really wanted to weld.17Frankenburger repliedthat he did not care whether he welded or not, that he wasnot interested in welding as such, but did not want to losethe money he was earning by being disqualified. Keen thentold Frankenburger to think about the matter overnight.and to tell Tarantello the following morning whether hethought he was qualified to be a welder, and whether ornot he wanted to continue to be a welder. The next morn-ing, Frankenburger came in and told Darrin and Keen thathe felt he was qualified and could do the job, that he wouldtry harder, and that he wanted to remain a welder.Frankenburger acknowledged. in his testimony,. that thequestion of his disqualification as a welder had arisenabout a year and a half before he was eventually disquali-fied. referring evidently to the same incident described im-mediately above, which Darrin noted as occurring in Octo-ber 1975. According to Frankenburger, the problemconcerned work that he had been doing on center fillers.He and the other welders had been welding the center fil-lers with a flat-type rod called a stick when, for some rea-son, it was decided to switch the process to inner-shieldwelding. Frankenburger had never used the inner-shieldequipment prior to that time and because of his inexperi-ence and the way Darrin set up the equipment for Frank-enburger the welds came out porous. Frankenburger's fore-man, Tarantello,l8 also tried welding with the equipment ast Iascd upon the colmposite tC,nllnlon. of Darrin and KeenBased upon the co)lmbined tcslnnion's of Keen and ]).rrllllI lTarantella , as nlot called is as a liness.set up by Darrin but did not succeed in doing an accept-able job.According to Frankenburger, Darrin should have admit-ted his mistake but instead tried to get Frankenburger disqualified as a welder, stating that Frankenburger was nogood at welding. Frankenburger testified that he com-plained to Tarantello about Darrin's evaluation of hiswork, and he arranged a meeting between Keen, Darrin,Tarantello. and Frankenburger.'9Frankenburger's description of what occurred at themeeting in Keen's office differs considerably from the de-scription of it as testified to by Darrin and Keen. Accord-ing to Frankenburger. after he apparently stated his case asto the reasons why the center fillers turned out bad. Keencame to the conclusion, in accordance with Frankenhurg-er's position, that the fault was Darrin's because Franken-burger had never run the inner-shield machine before, andbecause Darrin had failed to set up the machine properlyand had given Frankenburger the wrong instructions.Keen therefore concluded that Frankenburger should beexonerated of the charges.20Frankenburger then advisedKeen that he did not think that he should run the inner-shield machine anymore until he had sufficient practice toenable him to do it properly. Thereafter, for the next 2 or 3months, Frankenburger did not run the inner-shield in pro-duction. During this period he practiced on the machineuntil he was again given the job of inner-shield welder.In choosing between the description of the October 1975meeting as rendered by Keen and Darrin on the one handand i rankenburger on the other, I credit the former. Firstof all. I cannot conceive of Keen placing the blame onDarrin for assigning Frankenburger to the inner-shieldwelding equipment without proper instructions when, infact, it was Frankenburger's foreman. Tarantello. whomade the assignment, a fact which Frankenburger later ad-mitted. Moreover. I have already credited Darrin's testi-mony that he had given Frankenburger instructions in Au-gust and September on how to operate the equipment. If,in fact. Darrin had taken the trouble on two previous occa-sions to explain to Frankenburger the proper use of theequipment, and Frankenburger turned out bad work onstill a third occasion, it would follow that Darrin mightwell decide to take the matter over Tarantello's head toKeen. This. I believe. he did.2i In either case, however,whether F rankenburger's poor workmanship in October1975 was the fault of Darrin, as he avers, or his own, as Ihave found, his workmanship was, in fact, poor, and heconsequently did no more inner-shield welding for the next2 or 3 months.Darrin's and Keen's testlmon) concerning the manner in Which thiconference was iniliated is credited oier that of Frankenburier where thereis conflict.2° Bolh Darrin and Keen specificalls denied that Keen found thatI)arrin's e'aluation of Frankenhurger ,as In error.[ I ranlkernbulier also testified that Keen found fault with Darrin for nottesting Frankcnhurrzer Blu after t rankenhurger first testified that It wasI)Darrln's ,oh to lest all ,aeldcr. he later iestified that. in practice. carnien,ht, pick up ueldidng on their ,'I n as did Frankenburger. were not usuallstesid I find i l.ankerihrgerr, (estlmron) with regard to this episode some-,hail shladed to his -1n beilnefit343 )DEC(ISIONS OF NATIONAL ILABOR RELATIONS BOARD)In May 1976, [Darrin was once again called into theframe shop to inspect a pile of center filler pieces that hadbeen rejected by quality control because of poor welds.The welding had been done by Frankenburger and thegeneral foreman had called Darrin in to decide whether itwas all right to use the rejected pieces because the pieceswere needed by emplosees ready to use them in the nextstep of production. After inspecting the pieces, Darrin de-cided that they were no good and could not be used inproduction and told this to the general foreman. Subse-quently, he advised Frankenhurger's foreman 22 of his deci-sion, stating that the center fillers had to he reworked. Healso advised the foreman that Respondent had had troublewith Frankenhurger's work before and asked him why hedid not put Frankenburger on something else, to get himoff welding so that he would not have this problem again.Frankenburger. in his testimony, denied any knowledgeof any problems with his work in May 1976. AlthoughDarrin's testimony w.as not corroborated by the foreman orgeneral foreman involved, I credit D)arrin on the basis ofthe forthrightness of his testimony and conclude that therewere, in fact, problems with Frankenburger's production inMay 1976.In I)ecember 1976. according to Quality Control Super-visor Packer. Frankenburger was assigned as an all-posi-tion welder in the erection shop.2tPacker testified that hehad to take exception to the quality of the work done bhFrankenburger on this occasion, and his work had to beredone. fie stated that, based on his visual inspection ofthe work. Frankenhurger should have been taken off thejob in December 1976.Frankenburger. in his testimon;. adimitted that in l)e-cember 1976, about the time the Union began to orga-nize,24he had some problems with a faulty welding ma-chine which resulted in an .arg.ument between RobertJones, the maintenance foreman, and himself. The ma-chine. according to Frankenburger, produced bad weldswhich Packer had been rejecting. Frankenburger had earli-er requested his leadman to get the machine fixed. Thereaif-ter. Jones came over and told Frankenburger. "If sou can'tweld with it, we don't need Nou." It was at thait point thatFrankenburger stated that he could not 1clld with that par-ticular machine. and then left, with anothelr weldier beingsent back to take his place.2. Januars 7 19According to I rankenburger's testimoni. , on or ahoutJanuary 7. 1977. he began Niorking on a nic sv odlei of cen-ter fillers using the inner-shield equipnment. I he ceteile til-lers, ordered b5 the Pickens Railroad w cre similar to thecenter fillers upon which F-rankenburger had w*orked onprevious occasions? ( 1ldl \t'x 11!1'11 1 IIC\ , O ilC111,111 Ile v i, not tnll'Cd tio ltstd,I lic quCtllll 1nmx cutnliatclhC hC ;.kd ,l ii Rv KCs,idnCnl. ateCr ; ll of.} rlt lkCiltill, t'l ' dlllcll5 \I ii ' , cl[l ,ig, i mlil t't 11ii lll t .loh l i L-poM-!1oi5 o scl dicr. 'hc [gihc, t I.i kc..t i htiion ll ,it] 1 1' Il l l d 1 1 [ clid l id cuplo cdhb Rcsp-londCI l Ap parcnilt, I lllkeli billm'll ' /I DQ.l ll C l l. l C Il' l lin!\C[ll, II Ire nol del Il, 11A l tl t rtl. tl; \1Ji lrcll[ l 111 f[101lil [ ll kllh b lc laflter [lie [ lio lll c l l \i.aig 11)1.LI cdPrior to beginning work on the new order, it was re-quired, as in the case of all new orders, that a weldingtechnician or assistant set the welding machine so as toproperly regulate the speed and temperature of the weld.The welder himself was not permitted to make these majoradjustments. In this case. Frankenburger's machine was setby Darrin. and the assignment was made by Rooney. Ac-cording to Frankenburger, when Rooney assigned him tothe machine, he told him not to readjust the machine.either as to temperature or speed. but to weld the centerfillers with the machine as it was set. Frankenburger beganto weld and immediately became aware that the center fil-ler welds had a cold roll characteristic, a defect evidencedby a hairline crack on the surface of the weld.2'and, inquality. a porous and unsatisfactory joining of the parts.Frankenburger testified that the cold roll characteristicwhich was immediately visible to him would also havebeen visible to Roonev' but since Rooney had told him thathe `wanted the welding done that way. Frankenburger didnot bother to draw Rooney s attention to the defect but,according to his own admission, thereafter produced ap-proximaitely 16 defective center fillers per day from Janu-ary, 7 through Januar, 20 nothing, in fact. but defectivework. Since he was forbidden to do so. he did not changethe settings on the welding machine, and it is to the settingson the machine that he attributes the defective work, al-though he agrees with Respondent that a good machine setcorrectly could produce a cold roll if run too fast. Accord-ing to l:rankenburger. despite the fact that every centerfiller which he produced between January 7 and 20 had thecold roll defect. all pieces were moved by Respondent tocomplete the order, and no supervisor or inspector, neitherI)arrin nor Packer, mentioned the qualitN of the workwhich he produced during the period, and he never both-I ll/lke c tlbir'cr g i , t llilllt , ll, i l i 111iiI iIti ll', I ,illl tllR onc,,5 l Iooked at tile x Nld. a dat, tli ;t s defettl, a 1 old } r -,c Lnld tIl,r thalt hle x a lllried tile \cldllli .liel prccisel? i1a 1 x\L 1. 1l 1it i li,, I11¢ t. o1"1ll s ILc 1tirillOll i, uelt thuslic t ol e id ic , d tile tc ntcr Ih lCr. I xeldied i LI P C l e ad t ha i' s h ii tlMll' all1 tC i Pcii ltti l I) ILCd .It f xl s t ii k il/ i I li toll i II c /ic l \111 L 1 1i l 'ii I ll \fi tL i}eiiet [oO, loWI uinlkcinir Ir tcti'icd,! frthrc il h ilt cold Ioll dcfe,( xC .tjltr/ikd l, lt I1 [ /loe / I OllM ill.st, .' iS l 1h 11L'i ntlld i ,t i !i / ,-11 tl , !,,,lRi,' I r ltC tItLM did l tl.l t1.It 1O\ r. Lc if\t t Lh l t R ... l .i, ti l lir- d Ii,i[I l t' l iitin.pnccificall state that ltite u llll .o h l [ x..ds Iti dld.}lt~\~cvl drild-.Ililat Roonic'~ b,, i1 lplh tiltiI *.\ d old wi ll vold, titit I hld tlhi h,1thitd. dc lll al IIl;s a1IS t1 le Cii st 1[ t l llk J .t , tI I ll./ dIItL V,!Itl s dIL o iC IIh 'surl lit , I l ee1 r[ t ll[ tl i. thI 1 ; il Rll i i R ll I% ills I1 1 lit' itiht's t Ile i., ', li,. i,.llcd t11" lttc l,,i Telll g o lic .iii jor ,sll Ilt l ii lfhle it.II tchill and"a I w llihillll1 th} itlkel-[IC l Tl t rcad lLll theCt [liilllsettings 1l >ld llltlk h d ¢k `.>l }o i/d ll[ R1Ld b ll hitd b n tOal tio ,ui '. u} I ,lk-ll] tlwel'J~r'. s XtL~ldl~11_ IIi l , 1L w it ,',ou'ld be l , /l fc r Roo il/e\ hi J e; rl~t lcnt d1} [1 f l k ttl htlrul 1. [C lll the rillilot el'tll, O[ IJ1 11l t'h{illefli \., Ce il t. tilet il/I AIti rile hllh llmlrah.lg i d It Li at, l,,; I l. 0 1, 1 ll .1 kx', l[ , I lk' ~ L L [ t i! l c1 hi }1 v, 1E, 1 ;1 lrilka l I} I I Ink-"L. IL llt'[ h t , d "t t , :l' dlld 1[ .UTII-d O tll tl, hl'.c a ~id 1i irl 1 rlI 1 ,u~kcn ~it' .Ilhad t~i hud, }It i ',ould ha1 1 t` oppet d mlid }Lid tile 11 ,ICtlllhl1-0. 11 [lt]iC[ Io TC[ lit ' Ih l [Ct1 tlilpelLitw I fild Roon l's tCsUtTIll; l\,ihccl hi.' I1 , ll ~cl cl. d let l l 1 Li 1.od roll. far ori tle rcdible fr ilaI dllxkillhll £t'l , Ct1tilnw, 1 h, I tl .ffect h,11 Roore ~,, anw [h tic od roll Lindl'IL1ted 11ll,[ '1])41 , I I lilt. \ j',\ 1' I;,llc It '344 BERWICK FORGE & FABRICATING DIV.ered to question Rooney about why he wanted faultywelds.2hRoone''s testimony concerning the early January pro-duction differs markedly from that of Frankenburger. Ac-cording to Rooney. on Januars 7. Respondent was callingemployees back to work four at a time in each position,and at that time it was explained to them, and to Franken-burger, that a test run had been made by the techniciansand that the settings were correct, but, nevertheless, if therewere problems then should be brought to the attention ofmanagement. When Frankenburger was assigned the jobof welding center fillers on Januarx 7. Rooney did not takeFrankenburger by the arm to shosw him how to weld centerfillers because he had already done this type of work be-fore, and Rooney understood that Frankenburger knewhow to weld. For this reason he did not give Frankenbur-ger any particular instructions on January 7 before begin-ning the order, nor did he demonstrate for F rank-enburger's benefit how the machine should be oper-ated. He specifically denied that he was present and ob-served. as Frankenburger testified. that the machine wasmakine cold rolls.Rooene testified that Frankenburger was. at the time.assigned to a particular machine to weld with and he wasthe only one to use that machine thereafter. Rooney agreesthat if, as Frankenhurger testified, the machine was defec-tive. the same problems would have appeared das after dasin all of his welds but argues that if, in fact, the machine ewas defectively set, then F'rankenhburger should have no-ticed the cold roll on the first das and done somethiingabout it, and not run it all da., much less. for almost 2weeks thereafter.Throughout January. Roonex periodicall) checkedFrankenburger's work on the center fillers. l;nlikeFrankenburger's testimone to the effect that all of his workhad the cold roll characteristic. Roonev testified that dur-ing the several weeks that F:rankenburgcr worked on thecenter fillers. some days his work was satisfactors andsome days it was not. Since September 1976. Roones tcsti-fied. he was in the habit of checking out irankenburger'swork on the average of once es ers :3 cecks. just to makesure that ever)thing was being done well. During this pe-riod. Rooney found that Frankenburger's work would begood for a couple of weeks. then it would get bad. At leastonce in evers 3-week period. Frainkenburger would haxesomething rejected: usually it was a matter of a cold rollwhich w as the result of E rankenburger running the ma-chine too fast. or in some cases it was a matter of his failureto properls chip the weld. a defect occasioned by F-ranken-burgei being too much in a hurrN. In January, as before.Frankenburger continued to sa'ork in such a manner as torequire Roones to reject his work on occasions and to hatehim rework the pieces. F he criticism of F rankenburger'suantedi 1le d uldi, rpl i I 1 lt d t hi , i tl e Ar \ then ',ere putit on ,X'k tlherCirn .hi i1C 1k1..a tcd l n.. x ivi .el1 I 111 rillkenlhUtic letlillo1n\ )IIhi, biallcrtt \T) if ,ftcicd ii oire refletil e C f a; rin pl.sec ,h, ' intentIup'" cnlbllr t,,g I,, pcr sc, is n ih ,r t b...c interet.,i 1 ii, ng rhis ,ob properwork during early January involved mostly his failure toproperly chip the w'eld rather than his production of coldroll welds. But then Rooney was unable to testify whetheror not Frankenburger's entire production from January 7to January 20 was cold rolled, as Frankenburger testified,because he did not inspect all of Frankenburger's work.27Ifhe had noticed cold roll pieces. Rooney asserted, he wouldhave had them repaired. He added that. although otherwelders also had work rejected and had to rework theirpieces on occasion. the problem was more frequent withFrankenburger than with the others, and this was true dur-ing the January 7 19 period as well as before.Packer testified on behalf of Respondent that on severaloccasions in January 1977 he had to reject part ofFrankenburger's work that did not meet specifications be-cause of poor quality. He noted that previously qualitycontrol had been having problems with the center fillersand that the bulk of the problems were with Frank-enburger's work although other welders may havealso caused some problems because of a failure to properlyclean the pieces turned out. During the January run ofcenter fillers,. howe,,er. according to Packer, all of his prob-leims were caused b, Frankenburger's failure to producequoality work.2' Although Packer did not keep records ofFrankenburger's work and the number of pieces rejected,he did notify Frankenburger's supervisor when he founddefects. and the supervisor would customarily have Frank-enburecr correct the problems as they arose.I)arrin testified that during this period, prior to January19. no one specifically brought Frankenburger's work tohis ( Darrin's) attention and testified further that had therebeen bad work in any areat amount it would certainly havebeen brought to his attention.2'3. Januars 19 20: Frankenburger's disqualificationOn Januar' 19, close to the end of the first shift, Packerrejected between 10 and 20 center fillers because the weldswere unidersized. All of these defective center fillers werediscoxerecd at the same time. The welding had been donewith insufficient heat to cause fusion. The welds were coldrolled and \were not properly cleaned. Packer ordered someof the center fillers repaired on the spot while others wereput aside. All of the defective work had been done byFrankenburger.On the morning of January 20, between 8 and 8:30IIhtc iIcotlMlsit., In RorleSn tc iimtmns i is apparen. In oine place helestlfied 51 tha hro ughokl J.lrlt.lr he, upo n ti.X sioIn, Ilhpe.t edir.ankenulliIrcr's ork. sotnlcllles findingi it gooi , d ind omcrtillels h.bd {liCihe states that he 1s tuLnabltc >i , iw s_ hether or not I r.lnkcniurctr r'X itieprodul lon bet' heteen J.lnaurl 7 aIid 20 .ta c. old rolled ( lcarl, ion thoiseo t,1xslns Ihat he found I rinkceilniurer production good. it IlOtilid noth.lec been found act.ept.hle If it had .a >old roll I conclude Ithat R-. lic,prh.alb[s did rltl Llldelst 1311id the qactnitll hll. IC to readii .ll of his tlesttinlltlolulldl rcqlilre the conclustion that he ptassed cold rolled .elds a, good clds,h¢.ltlse the, eXre accept ible or hbe.ltl\ he did not reconnille thel ;1i sti}Ils tertll te il-lorn? requires rettiler of these possilbilitlesC' tk r'l' Ctirnx .not all that tclear hutl aippears to reflect thekl11/1t1i1 hirc decrlhbedI de, r uutl sder i) rrin' icrll lllloun\ Ilnsistenl ith thati f Packer.tc ,dfhi ,,ch I'aCktr it t tl f t hat ,ll of the prthlems nhilch he had ilth thehl nttk i, tI eil i1te lltt sCtero ., I-!h oI I r.likenl hurer's faliltirc top-ild, , k ail][ -*.k hie did nllt stilt that these problemts ,ere nitt.llsrtl IH T i lltl) il I ti t i I C .i ll, tpr-lllllh i thl. hes Cere not brought toi).tr111' 'I "'pt .hIh 'll [C7I345 DECISIONS OF NAI IONAl. LABOR RELATIONS BOARDa.m..i3the morning after Packer first noticed the defectivepieces, he contacted Rooneyv, the supervisor in whose de-partment they had been welded. fHe brought Rooney intothe frame department where Packer had first discoveredthe pieces were scheduled to he used in the next step ofproduction. Packer advised Rooney that the center fillerscould not be used as they were, but had to he repaired andthat it had been necessary to shut down the night shiftbecause there were no center fillers available that wvere notdefective and which could be used in the next stage ofproduction.After Packer pointed out the defective center fillers toRooney, thet both went back to the subassembly depart-ment to get a forklift in order to return the defective piecesfor repair. When they arrived, they noted that Frankenbur-ger had. in the meantime, produced additional pieces, all ofwhich were similarly defective. These were thereafter re-jected along with the others. According to Packer, the de-fective pieces. still in the subassembly shop. were pointedout to Frankenburger: Rooney stated that the welds wereno good and that they reflected poor workmanship. Packerleft at this point.When Rooney was advised by Packer that all ofFrankenburger's production for January 19 and for themorning of January 20, had been rejected because thepieces had been cold rolled, he went to Frankenburger.informed him of this fact, and told him that the pieces hadto be repaired. When Frankenburger asked what he shoulddo with the defective pieces, Rooney told him to weld upthe crack on the surface, and this Frankenburger proceed-ed to do. Thereafter, all of the pieces which Frankenburgerhad completed that morning plus several that he had donethe day before and which had been brought back from theframe department were brought back to him for repair.Frankenburger testified that January 20 was the first timethat the faulty work wsas brought to his attention and thathe was not made aware of the problem before.2I ranken-burger admits that the work rejected on January 20 all hadthe cold roll characteristic but otherwise had good welds.After putting Frankenburger to work repairing the de-fective center fillers, Rooney took the problem to GeneralForeman Moore and told him about the 17 pieces of' RKIOTIeN places this canvesiatlion :1s occurring ion the mtorning of Janu-;ir 2it ralhcr than tll the oemsiir oat Jrilluaris 19 as Patiker stilted Roonc',snienltors appears mlore reliabhle ron this mIltter and Is creditedI do nii concluide as inplied hs this testimons that the night shift aisclosed dron ftl the entire shift l stlimnori elsewhere indicates thatF:rankcnhiurgers dcefrctie piec.es .uild be repaired hb oine of two welderswolking 5 to 6 hours If ther were 16 pieces to repair which would take atotal of 12 man-hours, each piece would require ahout 45 minutes' work.Since Respiondent emplIosed between 2tX ill nd 22S welders. mans on thatshift, it ctnild have gotten production under warl within an hour and appir-entlW did so, inasmuch ;is testimollr indicates that repair work on some ofthe defective pieces was itlitiated immedilaels'- Packer placed this incidenl as occurting pt, slbls 1 M .i Jillwlls 19. flo)wever. Frankenbhurger wals first advised if the defeitlXc sork ' )\troseliFrankenburger testified that he had seen Packer eatlier rthat Illillniig shill-ing ai flashlight on the center fillers, Ihcn going hbaik nd drlkillg io Rotlic.find, therefolre. thit Pac'; ker is in error inI fixing the dilate and tille ofRooney's report tio I rnkenibuiger, concilerni the defcctiv.e swrkThus:Q. Who instructed sou to dlisqulhf I r;lnkenibulgerA. It w;s brought uip ait iQ I'm asking sou Chii inrtirirted Cl ,uFrankenburger's production that had been rejected fromthe previous day's work and from that morning. Rooneydenied that Moore instructed him to disqualify Franken-burger but testified evasively in his answers with regard tothis matter.33After Rooney advised Moore of the problemswith l:rankenburger's work. Moore first verified his storywith Packer. Thereafter, Moore, Rooney, and Darrin allwent back to examine Frankenburger's welds.34Darrin un-til this point, according to Rooney, had not been aware ofthe problem.According to Darrin, he examined, at this time, about 16pieces Frankenburger's entire production for the previ-ous day and found all of them to be faulty. He testifiedthat upon examination he found the workmanship on thepieces to be "lousy." and stated that there was no way thatthe pieces could be used, that they had to be returned tothe welding shop to be rebuilt. More specifically, in agree-nient with Packer's testimonys Darrin described the prob-lem as a lack of fusion and porosity caused by welding toofast. Ile noted that the welds were irregular and ropey inappearance indicating a cold roll weld caused by low volt-age resulting in inadequate fusion, and an unsound weldwhich would not hold the parts together, which was thepurpose of the weld. Darrin testified that the problem hadbeen apparently caused by Frankenburger's failure to holdthe welding gun in the proper position. He explained thatthe arc voltage is determined by the arc length and this, inturn, is determined bh the operator who holds the gun in aMR, Soslo : ()hlction hie '.ia ansuering the qucstilnQ. I just want the n.lmeres f \our supersisrs uhi I1 itrittied 1soun'MR Si,nl. I rbjetcl.1.i JI,,r)Bs WVait a nllrllerit I)ln lt aintXer thc question .Ct 'M11\V llnlcs. did Lin llsnc i1l pa.rtltiul.r iltuitll l n ia ) o disqualilif hllltA I lii.k It tr Int s uperc isslrsAt this point I find thit Rouncs was ttsin'g ti i.sid atsvi.erine th qluestldlrectlsQ V'hit supersrirors dir \it did \ cuss the I taI ketnhurr er s IttltitiA M) generalI foremaiin. .Mr ( halilcs M,ireQ An sone else'A. Then he took it to the superviso,r meeting. where all sipcrslrsorswere present. plus our welding techniltins and our priductirn iontrolQ. Which welding technician was presentiA Gars DarrinQ Vho w as the prrdductnim control man that wus present'lA Ltarr Packer [Packer did not In fact, attend the meetilng and heso( lestifiedlQ And this is the meetinig held on JanlUalx 2th, the das I r.linken-burger was disqualified.A. YesQ And iSn t it true tht Mir SiMoore instructed su ta, disqtlahfts iMrFrankenburger.MR Sosi t)Objection. Ihat sit aisked and answeredJI iXil J,*(os V'rel, U e'll hear it igain. thenQ SMr Ruinie, did Mr. MoNre instruct iou that F rankenhurger hedlsquliifiedtA No,.Q Witl itllsilltciti ,ili. If .Ilnsinec'\ I hriiuhr it t. the supIerssiir t tieetinu and It was hashed outthlcre .lid the decisicon u il Illaide to1Q S, ctltet rie decision,'A YcsAltlitourht there is tetililrl tha;t Packer a.ccmpanied tarrin,. Raones).iand SMIOire I nl a lurther xanminatill (orf I:rankenburger's work. his ow'ntestimllon, does not appc;ar to, support Itis cinltentiion Packer testified thathie was infrrinld liter ,n tIhe milling ,o Januairs 20. that IFrankenhurgertli.d hctll taken .f the liob346 BERWICK FORGE & FABRICATING DIV.certain position. Darrin admitted, however, that a cold rollis sometimes caused by the setting on the welding machine,but stated that this could only happen if the machine hadbeen tampered with. Impliedly, he rejected this theory andstated that he had previously checked out the machine,apparently found it in good working order, and thereforenot responsible for the defective work.After Darrin, Moore. and Rooney finished checking outFrankenburger's work, Rooney. about 9 a.m., returned toFrankenburger's work station, where the latter was thenengaged in repairing the defective pieces. Rooney toldFrankenburger that Darrin and Packer had recommendedthat he should be disqualified and that the supervisors 35had ordered him to disqualify Frankenburger as a welder.He told Frankenburger that he had done enough and thathe, Rooney, would have someone else repair the defectivepieces while Frankenburger was given a job where hewould not have to weld. Other welders eventually did thenecessary repair work. one or two welders. taking 5 to 6hours each to repair Frankenburger's center fillers. Frank-enburger, in the meantime, was given the job of carman. aposition which required no welding.At 9:30 a.m., a regularly scheduled management meetingoccurred of the type held every weekday morning, Tuesdaythrough Friday. Present were the various members of man-agement, foremen and supervisors, as well as welding tech-nician Darrin.36The meeting was held in Keen's office andstarted off with Plant Manager Keen asking each individ-ual present whether or not he had any gripes. Moore. Dar-rin, and several other members of management, the latternot otherwise involved with Frankenburger's problem. re-plied negatively. Rooney then stated:I have a problem with center fiflers. Packer rejected 17of them to date, including last night. because of thewelding. So I removed Jerry Frankenburger fromwelding the center fillers. At the start of this car [ord-er?] he turned out acceptable work. Now' his welding isnot acceptable. So I gave him a torch and a sledgehammer.The conferees continued the conference as follows:W KEEN: Are you sure. Pat, that this termination ofhis welding classification 17 is not due to union activi-ties?P ROONEY: Yes, I am sure. This is not the first timehis welding abilities have been questioned.I' is established In the record that neither Packer nor Darrin have su-persisoir authorit)i whereas Moore is admitted to he a supervlsor SinceMoore. ai this point in time. was the only super isor abbose R oone, ,ho wasclearly assare of Frankenhburger's problem. since I credit F:rankenburger'stestimons that Rioones said he had been ordered to disqualify Frankenhur-ger. it follos. tihat it could onlS hase been Moore who issued such an orderI also find that ihe term "disqualifs" was used at this time. as Frankenhur-ger testified. and that the decl.'ion to disquallifs Frankenburger was made bsMooire. subjecnt of course. to being countermanded at a later time by hissuperiorsAlthoiugh Rlones testified thai he alone decided to removse Frankenbur-ger at the tinme I find in accordance ilth Ftrankenburger's testimony. thatRoones admitted that he had been ordered to disqualify Irankenhurger.and in fact. that this ssas the case'¢ Although Rooney testified that Packer also alrended this nilectrlg heappears to be in error. since Packer denied thas he s:as there ancrd the mln-ules of the meeting do not reflect hi, presenceC MOORE This is about the fifth time isn't it'G D4RRIN Yes.W KEEN Have you looked at the rejected centerfillers. Pat?P RooNeY Yes, I did. The welding is not accept-able.W KEEN Have you looked at the rejected centerfillers, Chuck? (Moore)C MOORE Yes, I did, and they are not good enoughfor me.W KEEN Have you looked at them Gary: (Darrin)G DARRIN Yes, the welding is terrible.W. KEEN How about you Chuck, (Miller) did yousee them?C MLL.ER Yes, the welding would not suit me.W KEEN O.K. then, take two of the rejected centerfillers that Frankenburger welded and put them on theshelf.Although the minutes reflect that Frankenburger's de-fective work was first brought up at the meeting by Roo-nev, Roonev testified that it was Moore who made thedetermination that the matter should be taken up at themeeting. In light of this fact, it appears strange that al-though Moore was the first one asked if he had any gripes,he replied, "None." deferring to Rooney to make the re-port. This approach makes it appear as though it wasRooney's idea to report Frankenburger rather thanMoore's. Nevertheless. I find that the purpose for whichthe report was brought to the attention of Keen was toobtain approval of the disqualification of Frankenburger,which Moore had already decided upon and which he hadRooney implement a half hour or so before the meeting.Those present at the meeting were well aware ofFrankenburger's union activity, and it is clear from theminutes that Keen knew or suspected that the action takenagainst Frankenburger was undertaken because of that ac-tivity. But the minutes are more revealing than they wouldappear at first blush. Thus, Rooney, according to theseminutes, onle stated that he "had removed Jerry Franken-burger from welding the center fillers." Assuming that theminutes reflect accurately what was said, and I do makethat assumption here, why would Keen reply to Rooney'sstatement that he had removed Frankenburger from thecenter fillers with the question: "Are you sure. Pat, thatthis termination of his welding classification is not due tounion activities'?"Rooney had said nothing about terminatingFrankenburger's welding classification, only that he hadtaken him off the particular job of welding the center fil-lers. Thus, it appears patently clear that before Keen ut-tered the words ascribed to him in the minutes of the meet-ing, Keen knew about the disqualification ofFrankenburger, and he could only have known about it ifhe discussed it with Moore. Rooney, or both, either justbefore the meeting or earlier during the meeting at whichw Keen testified that "disqualification" Vdas not discussed al thi, meetingThe term. "termination of his welding classificartion" which appears here Inthe minutes clearl equal s e to disquailificallon I find Keen's testimons onthis point incredible I aler. in cro.s-exlimination he admitted making thequoted statement347 DF ( ISIONS OF NATIONAl L.ABOR RELATIONS BOARDtime no minutes were being taken, at least none which weresubmitted."[ During that earlier conversation the connec-tion between Frankenhurger's disqualification and hisunion activities must certainly also have been discussed,for it seems highly unlikely that the probable connectionbetween the two matters would have popped so suddenlyinto Keen's mind with such immediacy during the briefdiscussion reflected hb the minutes, unless there had beensome earlier conversation or thought given to the two pre-sumed separate and independent considerations."' If therewas an earlier discussion concerning Frankenburger's dis-qualifications and his union activity, what was the purposeof the charade performed at the meeting. as reflected bythe minutes, if it were not an attempt, on the part of theRespondent. to cover up what had actually occurred earlierand to make a record to utilize in defending itself from thecharges which Keen knew or suspected would eventuallybe forthcoming? 'I'hat the Respondent was quite capable offoreseeing and preparing that far in advance for an investi-gation and unfair labor practice hearing is amply demon-strated by the fact that Keen. during the meeting of Janu-ary 20. ordered that two of Frankenburger's center fillersbe put on the shelf for just that purpose.Although Rooney testified variously, depending on whatnortion of the record one reads, that Frankenburger wasdisqualified before, during, and after the meeting, I findthat the disqualification occurred prior to the hearing atthe direction of Moore, and that his order was later ap-proved, ratified, or conditionally ratified bN Keen with theconcurrence of the other members of management presentat the meeting.Although in October 1975 Frankenburger had beencalled in to defend himself when the question of his disqual-ification arose, he was not called in to the supervisor?meeting on January 20 to similarly defend himself or ex-plain the reasons why he produced the defective centerfillers. Darrin, on the other hand, had never been calledupon previously,. to discuss at one of these general manage-ment meetings, the possible disqualification of a welder,Whenever the question of a disqualification had come upbefore, and l)arrin was involved, the matter was alwaNsdiscussed solely between the welder's immediate foremanI lie rC .l ,doc nIlrt Illdioiite ichct. lel or lit ii.e I itc~, purp.lit to hcico p rlet , ,, II ll ,l r ,, I coIeT d iC t I i e 1liectlll.r R...rncs cl,,isLed IhaI lll''Ig-k .itll Iddt.1 5 rl. l Sll t11 -] Lcll-i, k h a CIC ll lt O pl Thl' dll tl.i.t l c' ll d .tuff like111I"i' Ilc\ c :1i .o .11 l. C e I ti iet Klliilhel tc etiCied ltI.t ;it tlle n lCglllT there hlI1dhceil] h io t i1 Ili r 'll I' l ci po11 pll 11th ilI I h t11" ii I t, l/uluLh ll ,ork tI dI theIuIn} thc lto bctuc I laikcnhtilricl's teniter fiilcr, had eenil rejected I leTic'.IFl h cll, t .h1n , cl iiis , iL Ionger tItan reflectied hi the ninutes oiffcled1rte, CS I cdIIlC Nllicci[ .sii1h c Rrolie till s 1' cllj et ll ll ii' ci ll elni-CCIllilg tilerlt'11Ill. hlc ".1. .skCd I'hlo hadI hlolugiht ul) tile kd. loci of disqualiftlca lon1t1 :ilr lh i s I l II, i, t hl i .t ,L.ts iMoole i.k o de, I ldcld Io dlsqjllltf [:rank-C1ItIIl 'eI ICit 1ile illint1i ls o 1iiol lct0 SIl11 f t.1cl. ch. I fII tI 1 he I .tihetill .1y 1i [hc llditk'l h l/ shlort tIhe Illrl~llt's ;Ic t hes inl ot illptete. illd alai i ll eI cir ipi of i ntiie.i Cc.iiilcc1)'l,,l i ' I ki llii ,i Il idia.ltd ithi t Ii 'c I ithe I Ill Ore to lilt' 1 CetilnI1 l, l hc T1lrinll[Cs tl tcitedl f1 et Ic ll edI, t11 1I kit s dcltrllllcd :lt the illeel-itI',t 1)lL I ,I tsIiltd i, h tick Lin td ihc k I tl/ikil tc' ir Ill lti[I.C. h ul til t e11n11h t, do II,, !i ). 1CCl x ofco. c v,t lt'l Dallll , 111 A , n ali I .o If [il ehIlIlLites '1,1d Lilkedpl bltll I];t1k 1[ 1the Lonll eIdc1 i LOTICE[ ic cOUnt .f 'IfhdthaLppen ed at l 11 tLIlCe Clll;!" Ills c\ a,¢L1N rcpl, "i lh e o'll h thing pO(ll~,Clibelit " IS n'in all''%k'tl' 1o 'ka'l'~1C KtC.l''lICIUMkt[Ol~,"l 1)allli ,l[1l), Cll[lx, 11li:ood cl .kleltc c, Otulid lot iColele f [ the 11tI.L .1tt' If the1 C IllililtC\ kcCClt d1hllled to ]/, liti r kb Kl ee [0) K h 1's tlcsllollsand Darrin, with the latter merely offering his recommen-dation.On January 20, after the meeting, about I or 11:30 a.m.Frankenburger told Rooney that the defects in the centerfillers were due to the machine being faulty.'°Rooney, how-ever, replied that repairs had, in the meantime, been madeon the defective pieces by other welders using the samemachine, without resetting it, and everything looked all right.He testified that he too, had successfully operated Franken-burger's machine. Darrin testified that he was again askedby Rooney and Moore, on January 20, at the meeting to checkout Frankenburger's machine and that he did so and foundnothing wrong with it. He testified, however, that the decisionto disqualify Frankenburger was not dependent upon whathe found out about the machine and, in fact, his checkingthe machine had nothing at all to do with Frankenburger'sdisqualification.41Presumably then, it was checked for thepurpose of making certain that the settings were correct forwhoever used the machine next rather than to check onFrankenburger's story. It may likewise be presumed that,since Darrin's checking of Frankenburger's machine admit-tedly had nothing to do with the decision to declassify him,had he found that the cold roll had been the result of adefective machine Frankenburger's disqualification, never-theless, would have remained in effect.With regard to the question of whether or notFrankenburger's machine was operating properly, Frank-enburger testified that at about 9:15 a.m. on January 20, afew minutes after he was disqualified from welding, he wasworking at his new assignment, about 10 feet from his ma-chine when an assistant welding technician, Leslie Sykes,came in and readjusted the machine that Frankenburgerhad been using on the center filler job so that it would nolonger produce a cold roll weld. Sykes readjusted both thespeed and temperature controls. During extensive cross-examination. Frankenburger described the precise where-abouts of the dials and the manner in which Sykes made thenecessary admustments.42Respondent's counsel then hadFrankenburger draw a picture of a control dial, had thedrawing identified hby exhibit number, but did not offer theexhibit into evidence. Although Sykes \was never called to4I Allhough I ranikcnhurgle testificd thalt ..oId roll tian he tile c uili f .1faiulg setting or poor ,,rkmanllhip on the pait if the elder. h Ie l,,i tldIhilt inll i ticll ic t wI;as tile faull oI the i lrttll it l d l ot .l rit 11 c ll r f tcili C -4 Althougih )Darrin tlcilralli s tcstified thi ii hi heirig auked h\ ',h.. teLInd Roonell\ to chck the maichine had noithilitn to dovlth I ranllkcinhlnlTlcdlsqu.flifiat ion. hie alo c tcified tha e he ed he chetked the inlilhmic illthe presenlce olf Mollre. Roone. .itnd Fralllkeburgcl hbeluse. "' I V.lllt peo-ple there so I can shoiu theni I tr' til he LI fair i It ctin. and I h Ie theforleman there and the torker " I fintd )lrrill' te'illrsiin onl thii mattelda t lbillEis LiConlmiel l If, il filit. D rrin', examinatlrin Ofn LritikenhlicCl iihinit hi a iId no thin ii tl do , ith his disquahlifilctin. thenN\ih.lI c-lt I[ .lill hlcrin. 'l fair" abhllt Ro.ine l', ;'.,timlrin with re[ ard to1)1,illin t tilln of lic t illch nit c aL .t lihai ,hen hc t ested It. I ianikenhuirr r,,., .ol'killE yneath, I his idiclates tha! Ihe testing did not occur miljdi-.c1 ilNoI 1 rlirkenihurinr ' tiCloli l firiel thejobh .huilt pparenil' soime nimeLocl , afitel I tlak llk huti'cr undelt ok hi few tic. .iigylTlren I that is. if it tookplace ;it LillK Rooi ', t ilfl fid thllI S c,kes lla , .l aIdjusted f r;nkenhurger', ma-}hine ill Il cbs.nc hillt 1e did 1not knri Diarrin sirnilars stated that no1te i 1.l i, hic knitL. ldiuted }I riankenhurger's machine on Januar, 20lie iidded ho, ccr. 1tha.t thc ilmahiie iai a.idju,ted lften suhsequentli bhei li e it i I htcl n r plnlptic d itith lSln, tliles during the Job and had to be~.ltcl' d h,. lIt th cldili tt icia 11 h l348 349BERWICK FORGE & FABRICATING DIV.testify concerning this matter by either Respondent or Gener-al Counsel. Rooney testified that the dials which Frankenbur-ger stated were used by Sykes to adjust the machine wereknobs used to control voltage and amperage, and that welderswere supposed to adjust these dials while welding. He furthertestified that only the controls beneath the place on themachine were not to be touched by Frankenburger or theother welders but had to be adjusted by the welding techni-cian. Thus, to credit Rooney on this matter, which I do, whatFrankenburger saw Sykes doing was making those minoradjustments to the welding machine which every welder waspermitted to make in order to properly do the job, not themajor adjustments which would necessitate removal of theplate, and which adjustment Frankenburger and the otherwelders were forbidden to make. The minor adjustmentsmade by Sykes were most probably preliminary to the otherwelders' repairing Frankenburger's defective center fillers.Rooney testified that he operated Frankenburger's machineafter Frankenburger was removed from it, but did not saywhen he did this, whether it was just before or after themeeting. In either case, he found it to be operating properly.Subsequently. Darrin.at Rooney 'sand Moore's behest, testedFrankenburger's machine and found it in good operatingorder.After the management meeting, in a conversation inRooney's office. Rooney advised Frankenburger that hewould no longer weld, that he had been disqualified. Al-though Keen testified that he, alone, can make the decisionwith regard to disqualification, and did so inFrankenburger's case, through personnel, Rooney indi-cated that the decision was made bv Moore and himselfand, as noted above. I find Rooney's testimony to he moreaccurate, and that Keen merely adopted or ratifiedMoore's decision. After his disqualification. Frankenhur-ger finished out the day by repairing center fillers with atorch and sledge hammer. He did no welding that day or inthe days immediately following thereafter.4. Events following Januar) 20Following his disqualification and because of it. Frank-enburger grieved the matter by first talking to his foremanabout the matter, then the personnel manager. and finallsyMoore. Moore kept putting the matter off, according toFrankenburger. stating that he did not have time to lookinto it. Frankenburger intended to take the position thathis machine was set on cold roll at the beginning of theorder and that the whole order had been cold rolled eversince January 7 because that is the way he had been told todo it. He testified that he could have proved his point if theCompany would have checked the first frames to see thatthe), were the same as the last, those that were discoveredas being defective on January 19.Frankenburger's testimony during the grievance proce-dure, would have been, as it was at the hearing, that Roo-ney observed him cold rolling the center fillers on January7, that he told him that he wanted them that way, and thatFrankenburger produced 16 defective pieces each dav foralmost 2 weeks, before his entire production for Janaurs 19and part of January 20 was rejected. This would havemeant that perhaps 140 or 150 pieces with the cold rolldefect would have passed through quality control undetect-ed or, in the alternative. would knowingly have beenpassed through quality control in order to use the defectivepieces to set Frankenburger up for disciplining. Since Re-spondent did not use Frankenburger's production of Janu-ary 7 through 18 as a basis for the action eventually takenagainst him, the latter theor) will not stand and it must beconcluded that if Frankenburger was telling the truthabout the machine being defective throughout the entireperiod, then all of Frankenburger's production of defectivepieces beginning as of January 7 were passed undetectedthrough quality control. I consider this proposition highlyunlikely.Respondent's position would be, with respect to thisgrievance. as it is herein, that Frankenburger's machinewas set properly initially, that except for occasional prob-lems his production was below standard in quality but nev-ertheless generally acceptable until :anuary 19 when hisentire production was cold rolled and therefore rejected.Respondent's charge is that Frankenburger's machine hadbeen working properly ever since January 7 and that thedefective work of January 19 and 20 was solels the fault ofFrankenburger's substandard welding. General Counselargues with regard to the output of January 19 and 20 thata welder with 4 sears' experience would not be producingpieces. each aind every one, with an obvious flaw due toinability. Yet, the record clearly reveals, and I have found.that Frankenburger had had trouble with his welding in thepast and might have been lax enough this time to producethat amount of bad welding. I think, however, thatFrankenburger's welding of January 19 and 20 was so con-sistently bad that it is likely that it was a matter of defec-tie setting or poor adjustment of the machine on January19. The poor adjustment was either a matter ofFrankenhurger's failing to make the minor a.djustments involtage and amperage which, according to Rooney's testi-mony. each welder was permitted to make by turning theknobs one wa) or the other, or it was a matter of a majoradjustment which had to be made by a welding technician.If it was the former, the kind of adjustment apparentlymade later by Sykes, Frankenburger should have madethat adjustment himself and if he could not do so, heshould have requested help. If it was the latter, a majoradjustment. it was his duts to seek the aid of his superiorsto adjust the machine in the plate area. Frankenburger.instead. did nothing. but deliberately produced 16 or 17pieces of obviously defective work with the explanationthat this was the was, Roonev wanted it. Since I have re-jected this explanation. I find that Frankenburger was atfault in this matter and that Respondent was correct in itsdetermination that it was his own responsibility that hisproduction for January 19 and 20 was substandard.After finishing out the das on January 20 using the torchand sledge hammer and doing no welding, Frankenburgerwas laid off on January 21. He immediately bumped intothe maintenance department. where he worked for about aweek and a half as a carpenter, after which he was againlaid off, as of February 1.Despite his being able to bump into the carpenter's job.Frankenburger nevertheless grieved his disqualification asa welder. His grievance was not. however, acted upon withany great haste, at least insofar ias he was concerned, and DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe therefore took steps to push the matter with somewhatmore persistence through the higher levels of management.Thus, after it became apparent to Frankenburger thathis grievance was not being sufficiently expedited by Roo-ney and Moore, with whom he had initially been dealing,he went in to discuss the matter with Keen. Keen told himthat he would see Moore about the matter and that Frank-enburger should return at a later date to check with him.When Frankenburger did return to discuss the grievance,Keen advised him that Moore was still investigating thecase. This was the last that Frankenburger heard about thematter and he never received a final answer concerning thegrievance. About a week later he filed the charge in theinstant case. Keen did not deny that these discussions oc-curred. and so I find that they did, in fact, occur, just asFrankenhurger described them. It would appear that Re-spondent was not processing Frankenburger's grievanceeither because it had no intention of returning his weldingclassification to him regardless of the outcome of the inves-tigation, or else it was purely a matter of unintentionalprocrastination.Frankenburger's layoff on February I followed his dis-qualification as a carpenter. He grieved this disqualifica-tion, also, but was unsuccessful, and although the recordcontains some brief bits of testimony concerningFrankenburger's disqualification as a carpenter, the com-plaint does not alleged it as a violation and General Coun-sel did not pursue the subject during the hearing.Respondent, in its answer, asserts that Frankenburgerwas offered reemployment after his layoff but declined theoffer. According to Keen, shortly after Frankenburger'slayoff, he called Keen on the telephone to inquire whetherRespondent would be interested in purchasing some roof-ing materials through him from Southern Petroleum Com-pany, a company by whom Frankenburger was then em-ployed. Keen advised Frankenburger that Respondentwas, indeed, in the market for such materials. During thisconversation, Keen asked Frankenburger when he wasgoing to come into the plant and "get his problem straight-ened out." Keen testified that by asking Frankenburgerthis question he was referring to the fact that he felt it oddthat after his disqualification as a carpenter. Frankenbur-ger never availed himself of his right to bump back intoany of the jobs which he was qualified to hold. Keen testi-fied that he had worked with Frankenburger when the lat-ter was a member of the employee's spokesmens' group andimplied that, as such, Frankenburger must have known whathis rights were, but nevertheless was not saying anythingabout pursuing them. Frankenburger had previously giventhe Company a list of job classifications in the plant whichhe could handle, a number of which jobs were filled byemployeeswhomFrankenburgercouldhasvebumped. Frank-enburger. according to Keen, did not reply to his question.Frankenburger, however, denies that there was any suchdiscussion, at this time or any other, prior to March 21wherein Keen invited Frankenburger in to "get his prob-lem straightened out." or by any other means or terminolo-gy. offer him reemployment. With regard to this direct con-frontation of credibility, I find Frankenburger's emphaticdenial more convincing than Keen's brief description ofthe alleged phone call and conclude for reasons footnotedbelow that no such phone call was made.4'Subsequently,according to Keen, who places the date as about a week orIl) davs after the phone call." Frankenburger came to theplant on an employee grievance matter, concerning whichhe, as spokesman, was the representative of the employee,as well as a witness in the case. Following the grievancemeeting, Keen testified. Frankenburger once again askedabout the roofing material and was given a purchase order,signed by Jones and approved by Keen. After completingthe roofing material transaction, Keen again asked Frank-enburger when he was going to "get his problem straight-ened out." supposedly referring once again toFrankenburger's failure to bump into another job at theplant. Once again, according to Keen, Frankenburger re-fused to answer.With regard to events following the layoff. Frankenbur-ger testified that he visited the plant on just one occasion,that this visit concerned a grievance filed by employeeBruce King and that it occurred on or about March 21. Onthis occasion, following the grievance meeting, Keen invit-ed Frankenburger into his office to discuss "his prob-lem," 45 meaning his disqualification. Frankenburger ob-jected that he had tried that before and that Keen keptreferring him to Moore, and Moore kept giving him the41 Aside from the fact that with regard to this particular matter, I findI rankenburger a more convincing witness because of the forthright andconvincing manner in which he offered his testimons, thete are other exter-nal bases upon which to credo Frankenburger rather than KeenFirst. the vague terminology which Keen purpoirtedly used on this ,,cea-sion. viz "to come into the plant and get his problem straightened out"cannot be said to amount to an offer of emplocment this kind ,or speakingin code" could have meant an) thing at all. including, for example. i requestfor Frankenburger to come in and sign the withdrawal form discussed ;u-pra. in return for reinstatement as a welder. 1. of course. make no finding asto the possible meaning of this terminology.Secondly. as will be discussed, infra, this s.ers same vague Insitatlon was.Indeed, made at a later date. on Or about March 21, so that the specificitsincluded in Keen's teslimon5 as to whit was said during the alleged phonecall could have been mentall} transferred in inie hb Keen to the eairler datein order to bolster Respondent's case. In fact. the subject mailer discussedduring the alleged telephone consersatoni. namely. the purchase of roofingmaterial and the "straightening iut of Frankenburger's problem" 'ere pre-cisel, the subjects covered during the later discussion It was therefore asimple matter to describe the later cionversation as though it had occurredtwice instead of just once as I will ultimately find Except for the fact thatthis discussion actuall , occurred at a later date. I would have been facedwith the difficult question of determining whether Keen could hase madeupthe entire c.nnersatlon out oif "hole clothI imallR. as will be celdericed, infro. when the Respondent did. in fact,make a legitllnite offetr f eLmplos ment to FIrankenburger on May 3. heacepted the offer 'sth alacritv and immediately reported tr, work I amcolnsinced that if. is Keen claimed. he offered Frankenburger employmentdurinlg this alleged telephone conversatioin Frankenburger would have ac-cepted I Iherefore cotnclude that no such offer was made.44 Keei places this Incident as occurring shortly after Frankenburger wasliad off, f pparentls sme time in the middle of February. whereas Franken-horger testified that it occurred about March 21 Inasmuch as I creditI rnlkeinburger as toe the cointent of this conversation. (see infra). and suchcoumnersaition only makes sense if it took place some time after the filing ofthe itstant charge on February 25. 1 credit Frankenburger as to the approxi-riate date. s , ell as to the cointent of the conversation.4 Aithoigh. is nloted ahboe. Keen testified ihat he used the term "prob-lem" i the broad sense of Frankenburger's returning to work. Frankenbur-gcr testlfied lihI Keen .Ails referring to his disqualification as a welder SinceI ltnkenburger had been pursuing remedlal action. with regard to his dis-qouilufictiln, la tilhe grie ,nce route, his interpretation as to What Keen wastalkinig albotl seeill, nlmore prolbable. especialls In light of the subsequentcrcdited monversllion350 BERWICK FORGE & FABRICATING DIV.runaround, saying that he was investigating. Frankenbur-ger complained that he got tired ot it. Keen then replied."Well, maybe we can clear it up now." Frankenburger thenasked, "Do you think that would be right?" and Keen stat-ed. "Well, it might not be legal. so we better forget it." Itwas at this point. Frankenburger testified, that Keen askedhim what he was doing, that is. how he was making a liv-ing. In reply to this question. Frankenburger informedKeen, for the first time, that he was selling building andmaintenance products, roofing material, in particular. Healso testified that on that very day he sold roofing paint toRespondent. with Bob Jones filling out the purchase order.Of the two versions of what happened on this occasion. Icredit Frankenhurger 4 and find, for reasons noted below.contrary to Keen, that the discussion took place on orabout March 21, or at least after February 25 and thatFrankenburger was not at that time offered reemplonment.Toward the end of February there was about i-monthslack period during which no work was available for thewelders, and Rooney's entire department was laid off forabout 2 weeks. Later. however, things began to pick up.and employees were recalled. presumably in March andApril, some recalled in slots for which Frankenhurger wasqualified. Frankenburger was not, however, recalled de-spite the fact that Respondent had a list of jobs for whichhe was qualified.On April 29, 1977, a complaint issued in the instant case.Respondent was served on May 2. and Frankenburger wasrecalled towork on May 3 asajig mechanic in the subassemblydepartment, on the production line where boxcar ends arebuilt.4' He was contacted by someone in the personnel officeand reported to work immediately. The job consisted ofsetting pieces up in thejig and aligning them correctly so thatthe welders could do the welding. His wages on the new jobwere $4.90 per hour. As a jig mechanic, Frankenburger didno welding. He held this position up until a short time beforethe hearing.A few months prior to the hearing. Respondent receiveda number of complaints from customers concerning a cer-tain number of units which had been manufactured in sucha way that the outside limits of the overall measurementAI ha,.e Ihi findiinc not nl o .ltl :th fal Ithat F rnkenburger. beauCe orhis delile anltr and getnera;l candlor, sruck me a, ;a far more credible wilnessthan Keen ,hen tesifs,,ing llh le[gard to this matter. hut also. on the parnc-ularits wihll which he testified as to halt v.a aaid hb each of the indv. dualspresent \lotreaoer. there are tile follovln. onidecritions uponll which I baseits fincdingsFirs., to reller;ate for rcasons .lrcadls cited, Keen's uslge of the (wordprioblent" more likel refers speclflcalls to Frankenburger's dlsquallflca-tlon than It, his failure to, seek reneilplioillent.Secondly. Frankenburger iestiied that the .ton\.erlhon took pl.,ce on or.bIhout March 21. after the charge had been liled and inlluded .dl.,icuv.ilticoncerning the legalihs of attempting to settle the miatier of rlankenhlureir'disqualification. presumrabl, because of the oiltst.landin charge.Keen on the other hand. testified thai the concrsation look pl;.c in carl}or mid-Februar'. and concerned an offer of rceenpliaomneil tllh. ,if caurse.no discussion ahout legalities since nao charge hail et been filed and le iil-ties would not have been a consideratin ;at the tinmeRespondent was .assare of the discrepiancies betuccen Keen'I a;ndFrankenhurger's testinlony as ta, aI;tl otccurrcd dur ing this naicetitll d !tv ould have been a simple mailer for Rcspondicnl tot supporl Keen i1 \aerhnof the incident and undermine FIr;lnkCnlhurgcr' credhiitN hb pr. duincRobert Jones v ith the purchl.tse otider. ilndoubtcdl , datedl. i, iC.tlf .a 1:owhen the purchase order for the roofilng nla;Ierla.S Ian* Written, Ihlas shoiclngthat the incident occurrcd hefolre the ich.lrc as9 filed. t .1 altie hift,liexceeded specifications. It was then determined that anemployee should he assigned the position of leadman overthe assembly of units to make certain that the outside lim-its were not exceeded. Keen advised the general foremanand Rooney what the responsibilities of the new leadmanwould be and told them that he wanted someone moved upinto that slot. Rooney chose Frankenburger for the joband. after doing so, asked Keen if he had any objections tothe selection. Keen voiced none.On June 16. while [:rankenburger was working as a jigmechanic in the subassembly department. Rooney calledhim aside and asked him if he would accept the job ofleadman over the end assemblies. He pointed out that,since Frankenburger was the oldest employee, he probablyknew more about the construction of the ends than anyoneelse and was therefore more qualified for the job. WhenFrankenburger stated that he wanted to think about it.Rooney replied:If you think that the company just wants to burn you.putting you into a position where they can just burnyou easier. you're wrong because that's water over thedam. We want to get it over with. and we feel You'rethe best qualified. an'yway. for the job.Frankenburger told Rooney that he would probably take ithut would let him know definitely Friday morning. June17, first thing.On June 17, Frankenburger accepted the job as leadmanunder Roone,, one of two. Whereas the other leadman is aqualified welder. has .,,elders working under him and isrequired to make sure that they have the materials theNneed and do a proper job of welding, Frankenburger's job,according to Keen. involves different responsibilities.Thus, as of the time of the hearing, Frankenburger. thougha leadman. had no supervisory authority over welders at alland did no welding himself, except for tack welding, a tem-porary weld utilized for the purpose of holding variouspieces in place in preparation for the permanent welding.Tack welds are subsequently welded over with permanentwelds. In his new job as leadminan, Frankenburger has six toeight other employees in his crew, eight at the time of thehearing. consisting of two jig mechanics and six welders.legalities became .I cnmideratiaon or could have been dlsilc i,,d. thc aebhundermining Frankenhuiger's entire descriptiont of the tconcertoi llt hachallegecdl took place on the Ia', the purtch.se order Ais w ritenI It.ittAi llt l a 1 sRespondenlt choie nitl to prrodll e Jitnes an adrntilecl uiprels,,l a , tIledocuinentantion which caould presuilmhabi upport its case, the refcrence ishere drai n. that. if produced neither Jones noir the diJcOumenta.latit uO Jldhave aupporled Keen -4tarualatl 5e-iwe ('trp Inld itt ahS/la atlcd .atl SitaJtlrl ',walaheran I.tlal Si,ap/i t la tatdrt ( ,. It, .227 Nl RB I a Iiqr'aIhirdl .ag.ain .a noted pres liousl. a hetn a genuine offer of reenipl,! ltent,as. In faca. made an \i 3. 1 Frankenhurger accepted and iimtmedlltelswenl toi auork I amn coaninLced that if such ain toffer hid unequlsXcali\ hbeenmade at this tinte, it asould haxc been aileotedl I lAllkenhurger did natmmnnctialtel return tto a ork after this Aletgcd offetl t as ma it de. aid I lrled forTthis and the other reaslns eunierated. that no iuth if rfft u.. i iin ft nl.llde4! When Keen wais sked wh.htl haperned on \a. t, If in !hinlli. It ail.letthe recall of Flainkcntburger. he testifiedWe ,ere hilring llck[ people off the street .and , c aI t nitf,.l diit d laiilliand I reall don ' knolw preciselcs the .ords. bul tile qlicstlaai , , It.. I.l.d"ho, about Jcrr. ohs Ihat get I]at back tot uolk at ate Of alzhcc obsI hus Keen atls not spetiflcails aked aital lie nielitlhetr t etil.iffritmcd n ltadienield that is.ltuaanetaf ctanplaint h tllI an l% Itai ot t;a *lbtal etiCt ha l it l s It rc.I a1I-rankenbiarger. althhmiali iphcall. htie denled ihiit t did DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis new wage rate is $5.50 per hour, the same wage ratereceived by the top welders in his crew. As leadman, hissole responsibility is to see to it that the ends of the boxcarsare assembled properly. Although Keen testified thatFrankenburger is not responsible for the quality of thewelds or required to examine the welds for quality, Frank-enburger stated that he must watch the welds to make surethat they are done properly and testified further that evensome of the tack welding that he performs is permanent innature. Thus Keen attempted to minimize Frankenburger'srole in the welding area while Frankenburger sought tomaximize it.48The facts as testified by Keen and Franken-burger definitely indicate, however, that Frankenburger'sjob as leadman is substantially less welding-related thanwas his job prior to his disqualification. I find also thatwhere there are discrepancies between the testimony ofKeen and Frankenburger with respect to the job descrip-tion of Frankenburger's role as leadman, that Keen's testi-mony is more credible. I conclude, therefore, that the as-signment of Frankenburger as leadman is not evidence, asGeneral Counsel argues, that Respondent considers him aqualified welder and is not responsible for and does notsupervise the work of the welders in his crew.Analysis and ConclusionThe various independent 8(a)( 1) allegations having beenfully treated in the previous section, I now deal with thefacts concerning the disqualification and layoff of Frank-enburger.The above facts, from General Counsel's viewpoint,present a classic example of an 8(a)(3) violation, substan-tially supported by evidence of additional 8(a)( ) viola-tions. In summary, the facts reflect that, when the Unionfirst initiated its organizing campaign at the plant, it enlist-ed the services of Frankenburger to serve as a USWA vol-unteer organizer, and that thereafter, he openly distributedunion cards and literature and solicited membership in theUnion. He was by far the most active union campaigner.Not only was Respondent's management staff aware ofFrankenburger's union activity but demonstrated itsknowledge thereof and its animosity toward Frankenbur-ger for participating in such activity when Frankenburger'sforeman warned him, "I don't care if you pass it (unionliterature] out but don't let Charlie Moore [the generalforeman] catch you." Moore was, in fact, engaged in activi-ty violative of the Act when he interrogated Lowery abouthis union sympathies and those of other employees and4 I he welding Ihiat I rankenhurger doe. consisis of seven 2- to 3-inchwelds which he puts on liner sheets to hold them in place until the welderdoes the final elding. These welds. according to Frrankenburger. are some-tilne. considered lack welds, while at other times the' are considered acomplete job Whereas Keen testified that the tacks are welded through or,etr bh the welder d oing the final welding. Frankenburger testified that theweldet merelk connects the tack welds. Frankenhurger testified that he isresponsible for the work of the welders on his crew but then admitted thathe does niot discipline welders or examine or criticize their work. Franken-burger nolited aI ecent incidenlt wherein the quality control inspector, Packet.rejected it piece of work done by one of the welders in f rankenuburger'crew Packer then had the other leadnman have the piece repaired AlthoughFrankenhurger testified that the other leadman conmplllined to himl that he.Frankenhurger, should make certain that the welding is dmie pioperls. it isasked him whether he had signed a card. The antiunionactivity of Moore was not, however, limited to a singleinstance of interrogation, for subsequently, in mid-Janu-ary, he prepared a number of forms for employees to signwhich contained requests that their signatures be with-drawn from the Union's petition on grounds that theirsigning of the union cards had been solicited (many' byFrankenburger) under false pretenses. Moore placed stacksof these forms at various strategic places throughout theplant and supplied Rooney with another stack for distribu-tion among the employees in his department. After receiv-ing his instructions from Moore, Rooney approached eachof the employees, both in a group and individually. andrequested them to sign withdrawal forms. After the groupmeeting called by Rooney to solicit withdrawals, Franken-burger approached Rooney alone and asked him who hadwritten the forms and why they had been passed out. Inas-much as the solicitation of employees to withdraw from theUnion was clearly unlawful, Frankenburger's attempt tofind out who was behind it was like waving a red flag, achallenge to management, advising them that he was inves-tigating them and their antiunion activity. He thus placedhimself in the forefront of the opposition to their cam-paign.Later, Frankenburger was called to Rooney's officewhere he was again asked if he wanted to sign a withdrawalform there where the other employees could not see him.After he refused, Rooney advised Moore that Frankenbur-ger earlier had been asking why the forms had been writtenand by whom, thus bringing to Moore's attention the factthat Frankenburger had been checking into the matter.Moore admitted that he was responsible for drawing up theforms and told Frankenburger that if he would sign oneRespondent would see to it that Frankenburger got a shopsteward's job. In reply to this unlawful promise of benefit,Frankenburger replied, rather emphatically, "Shove it!"and walked out. By rejecting Moore's offer of a reward forsecretly joining Respondent's antiunion ranks in the man-ner he did, Frankenburger made plain not only his stead-fast loyalty to the Union but also his antipathy to Moore'sand Respondent's antiunion campaign.Within a few days of his confrontation with Moore, onJanuary 17, Frankenburger had another one, this time withKeen. After Rooney advised him on that day that therewould be no problem with his taking off to attend a Na-tional Labor Relations Board hearing to appear as a wit-ness on the Union's behalf, he later returned to informFrankenburger that if he took off to attend the hearing itwould be considered an illegal absence and he would bedisciplined for it. Quite apparently, Rooney's good officeshad been vetoed. Rooney suggested that Frankenburgertake off but call in sick or state that he was taking off forpersonal reasons, and that way his absence would not beconsidered illegal. Frankenburger then stated that hewould simply get subpenaed for the hearing and Rooneynoteworthy that Packer nade no such request of I rankenhurger hut ratherwent to the other leadman, a welder hilsclf, to have the piece repaired,rather than to Frankenbhurger, whose crew wis respionsible for the defect Ifind the incident supports Keen's testimonn more than it doesFrankenhurger's toi the effect that f-rankenburger does ri.t superlsc anid inot responsible for the welding work if Ihe welders in his crew352 BE:RWIC K FORGE & FABRICA IING DIVrejoined that in that case nothing would happen. Later thatday. however. Frankenhurger was summoned to Keen's of-fice, where he was accused of telling Rooney that he in-tended to take off to go to the hearing when, in fact, heintended to take off for personal reasons. Since Respon-dent offered no testimony to explain its position with re-gard to this matter, it must he assumed that Frankenburgerwas first granted permission to attend the hearing by Roo-ney, that this permission was vetoed by Moore or Keen.and that subsequently Frankenhurger was summoned intoKeen's office and called on the carpet in order to makehim fully aware that management was aware of his inten-tions and did not approve. Since Respondent offered nodenial or explanation of these events, I acceptFrankenhurger's description thereof and find them to bemerely a further harassment of him because of his loyaltyto the Union.On Januars 19 and 20. when Frankenhurger made cer-tain errors in production which came to the attention ofmanageement. he %was declassified as a welder and was sub-sequently laid off. Inasmuch as the General Counsel suc-cessfull) proved a prima fl'ic' case, i.e., that F:rankenburgerwas a strong union activist: that Respondent becameaware of his activity: that Respondent demonstrated itsunion animus, including its commission of violations ofSection 8(a)(1); and that Respondent took disciplinary ac-tion against Frankenburger in a timels fashion shortls af-ter discovery of his prounion position. which in this case hewas asked to renounce and refused. the burden of sustain-ing its position passes to Respondent to show that the dis-ciplining of Frankenburger was not. as General Counselalleges. for reasons violative of the Act but for causes un-connected therewith.In support of Respondent's position. the record indicatesthat, although Frapkenhurger had been welding for 4 of his4-1,'2 years of employment with Respondent and had actu-ally) been classified as a welder since Septmeber 1974. hisrecord of quality welding. was not good. Packer testifiedthat Frankenhurger produced more defective work thanthe average welder and Darrin described in detail a num-ber of incidents between August 1975 and January 1977when he was required to examine Frankenburger's workand thereupon found it wanting. Both Packer and Darrinhave been credited and the finding made that Frankenbur-ger did. as the) testified, hase some serious problems withhis work. The fact remains, however. that after rejectingFrankenhurger's work and criticizing his production anumber of times, most prominentls in August. September.and October 1975 and in Ma. 1976. he was nevertheless inDecember 1976 assigned work as an all-position welder.the highest skilled. highest paid classification of welder em-ployed by Respondent. The onlI conclusion to be drawn isthat the occasional lapses in the qualit) of Frankenhurger'swork were not as seriousl' considered before his participa-tion in union activits as afterwards. I his is not, of course.to imply that the errors committed by Frankenburger onJanuars 19 and 20 were not more serious than those heproduced earlier. hut it does seem inconsistent that ifFrankenburger was as bad a welder its Dlarrin insists he is.that Respondent would nevertheless assign him its topwelding classification. in the face of past experience. Inconnection with this consideration, one must pause todwell upon the fact that Respondent employed between200 and 225 welders, a number of whom must have beenconsidered less capable than Frankenhurger. as of Decem-ber 1976, otherwise they would not have been classified asflat welders and inner-shield welders while Frankenburgerwas performing all-position welding. Despite the fact thatRespondent employed these 200-225 welders and haddone so for as man)' years as the record indicates. not asingle name could be produced by Respondent of an em-plovee who had ever been disqualified as a welder. I)oesone conclude that no one in the entire historN of Respon-dent's existence was ever disqualified as a welder? If therewere others, certainly it was incumbent upon Respondentto insure the I.abor Board. when faced with the instantcomplaint, that disqualification was not that unusual a dis-cipline for poor work. It did not do so. I therefore concludethat there simply never were any other disqualifications.Not only that. but Respondent's witnesses testified that norecord of rejected work is kept by Respondent. Granted.then. that Respondent does not keep records of the defec-tive work produced bv its employees and has never dis-qualified .anwsone for producing defective work, the pre-sumption ma, legitimately be raised that Frankenhurger'sdisqualification was the result of considerations other thanor, better set. in addition to the quality of his production.Those other considerations quite clearly must have beenhis union activities generally. and in particular his em-phatic rejection just a few days before of Moore's requestthat he swithdraw his support of the union position and hisinsistence. in the face of Keen's pressuring of him, uponattending the National Labor Relations Board hearing onbehalf of the Union.On the morning of Januar, 20, when Roonex was ad-sised bv Packer of Frankenburger's defective work. he hadthe defective pieces returned to Frankenburger for him torepair. Clearly. he considered that Frankenhurger was ca-pable of adequately making the necessary repairs and nofurther action was apparentl? contemplated at the time.But after assigning Frankenburger the task of repairing thepieces. he reported the matter to Moore and it was onlsafter Moore heard about the defective work that Franken-burger was disqualified. I conclude therefore that Mooremade the decision to disqualify Frankenburger and drawthis conclusion on the basis of the following evidence:First: On all previous occasions where there had beenproblems with production, it had been the foreman. wheth-er it be Miller. [arantello. or Roonev. who made the deci-sion as to what was to be done under the circumstances.Second: In the instant case. Roonev again made the de-cision and that decision was to have Frankenburger repairthe defective pieces.Third: It was only after speaking to Moore that Rooneylater returned to disqualify Frankenburger from his weld-ing classification.Fourth: As noted. \when Roonev was asked who had toldhim to disqualify Frankenburger he was extremel, evasive.Fifth: Roone) admitted to Frankenburger that his sup-ersisors. meaniing Moore and possibls Keen, had de-termined that he should be disqualified.Fiinalls: T'he record indicates that. despite the fact that35' D)L:( ISIONS OF NATIONA[L LABOR RELATIONS BOARDRooney had attempted to solicit employees in his depart-ment to withdraw from the Union, he did so at the direc-tion of Moore. Whereas Rooney was sympathetic toIFrankenburger and his activities on behalf of the Union,Moore was not. Rooney earlier in the campaign hadwarned F rankenburger concerning his distribution ofunion literature: "Don't let Charlie Moore catch vou."Thus, it appears that although Rooney made the initialdecision to merely have Frankenburger repair his defectiveproduction. Moore vetoed his decision and ordered himdisqualified. TIhis exceptional act of interference inRooney's prerogatives indicates an equally exceptional rea-son for doing so. That reason is adequately reflected by thetiming of the disqualification, occurring as it did just a fewdays after irankenburger's most positive rejection ofMoore's request that he withdraw his support for theUinion. Moore. of course, took the trouble to see to it thatthere were a sufficient number of witnesses toFrankenhurger's defective work. This enabled Packer, Dar-rin, and Rooney to testify to the errors made by Franken-burger, while he, though responsible for the decision todisqualify Frankenburger, could remain out of sight, ap-pearing not to he involved. Moore was not called to testifyby Respondent.Following Moore's disqualification of Frankenburger,he advised Keen. either at the regular meeting 4" held thatmorning or shortly before, of this fact. Keen, just a fewdays before had had something of a dispute with F ranken-burger during which he tried to pressure F[rankenburgerabout the latter's decision to attend a National labor Rela-tions Board hearing as a witness for the Union. Keen andMoore quite obviously were in accord insofar as their dis-approval of Frankenburger's union activities was con-cerned. It is more than likely. therefore. that Keen readilyapproved of Moore's disqualification of Frankenburgeland it is equally clear that the decision to ratify his actionwas based on antiunion considerations.Keen insisted that he, himself, had been responsible forFrankenburger's disqualification but as noted, I find thathe merely ratified or perhaps agreed with Moore's initialdecision. It is noteworthy that Keen, upon deciding to dis-qualify or ratify Moore's decision to disqualify Franken-burger did not consult Packer or afford Frankenburger anopportunity to be heard on the matter, as was the case inOctober 1975, before the advent of the Union andFrankenburger's activity on its behalf. I find Keen's ap-proach to the problem inconsistent with his treatment of[rankenburger in the past and therefore evidence of dis-criminatory motivation, particularly in light of the fact thatfew if any welders had been disqualified prior to the dis-qualification of Frankenburger.50Following Frankenburger's disqualification, after hefiled his grievance. Respondent did nothing at all to pro-cess the grievance. Since Respondent disqualified F ranken-burger because of his union activity, the merits of his griev-4uI [Lonllder the imulltc% {if (tic1/¢e nq tinu ullrclrlhalc aeind pwlo bih contrived. thcir vcr) existecIe and the dirclsriplnllcl cldcill hcetu cil hircll ;lridIhe iestimiln of Respondenl.ui'tlsicc. is noited lq,,/r. 1tnd11 1 pll rlll t(ieneral ('tIIll l i's ct.se,' Ihc record IIldilC.i. ill oithlcr wcliel, hladim Irgc .IrlIllts l Of i, .orkic tedi. eveni on J.niluIry 20). butil lo itilOll .i t.lk¢l1 ;1guilTSl tih Iance were of little moment and it follows that his efforts tohave the grievance processed. under the circumstances.would avail him nothing. Had Frankenburger, in fact, beendisqualified for poor workmanship as a welder, as Respon-dent avers, his grievance should have at least been pro-cessed in order to determine whether or not it was meritori-ous. Respondent's failure to process Frankenburger'sgrievance is a further indication that his disqualificationwas for discriminatory reasons.Since Frankenburger was pursuing his grievance. Re-spondent was clearly aware of his desire for reemployment.Moreover, since he had furnished Respondent with a list ofpositions which he felt qualified to fill, it was certainly evi-dent that he would have accepted jobs other than as awelder, if offered. Though he visited the plant on or aboutMarch 21 and personally conversed with Keen, the latter.despite his testimony to the contrary, did not offer Frank-enburger work. Since Keen was aware, by that time. that acharge had been filed concerning Frankenburger's dis-qualification, he must have also been aware ofFrankenburger's desire for reemployment, and despite thefact that Respondent had been recalling other employeesto fill positions for which Frankenburger was qualified, nooffer was made to him even then. Failure of Respondent torecall Frankenburger or offer him employment during theperiod from his layoff until Ma53, while recalling otherless senior employees to fill positions which Frankenburgercould fill is further evidence that Respondent was dealingwith him in a discriminatory manner. Respondent's imme-diate reaction to the issuance of the May 3 complaint, ofoffering Frankenburger employment, is additional evi-dence that it was aware that Frankenburger would accept ajob offer. UIntil it was faced with the possibility that a vio-lation might be found and backpay become due, it madeno effort to offer employment to Frankenburger. Certainly,if there had been no discriminatory motivation involved,the offer would have been made long before May 3. sincethere were jobs available and Keen was aware that Frank-enburger was capable of performing them. Keen's testi-mony concerning the reason why he chose to call backFrankenburger on May 3, I1 find unworthy of crediting. Hisevasiveness in answering this question is a further indica-tion of ulterior motivation.On June 16, Rooney offered Frankenburger theleadman's job and told him:If you think that the company just wants to burn you,putting you into a position where they can just burnyou easier, you're wrong because that's water over thedam. We want to get it over with. and we feel you'rethe best qualified. anyway,. for the job.I find this statement from Rooney, who was well aware ofthe reasons behind Respondent's disqualification of Frank-enburger. at the very least, a tacit admission that Respon-dent in the past had borne animosity toward Frankenbur-ger. It is also evidence. supportive of the conclusion,though not considered admitted. that the disqualificationwas a result of that animus.IThe totality of facts described above indicate thatI radnkenburger was the leading union activist and that hisactivities were well known to Respondent; that Respon-354 BERWICK FORGE & FABRICATING I)IVdent, through Moore and Keen. demonstrated animus to-ward both the Union itself and toward Frankenburger inparticular: that this demonstrated animus occurred just afew daJs before Frankenburger's disqualification; that al-though the disqualification was in part based upon his de-fective production, nevertheless. the timing of the disquali-fication. following immediately after the demonstratedanimositS and incidents of 8(a)(1) violation: the fact thatno other emplosee had ever been disqualified before; andthe clearl, transparent attempt on the part of Respondent'switnesses to hide or disguise the circumstances of the deci-sion to disqualify Frankenburger convince me that his dis-qualification was the result, in part. of his participation inunion activity, and that his defective production was seizedupon only as a timels' and appropriate vehicle to utilize asa pretextual excuse for disciplining him because of his ac-tivities on behalf of the Union. The disciplining of Frank-enbureer was intended both as a reprisal for his union ac-tis ities and to discourage his support of the Union.Inasmuch as I have found that the disqualification ofFrankenburger was, at least in part, due to his union acti i-ties, his disqualification was in violation of the Act. Barnesand Nob/le Bookstores, Inc., 233 NLRB 1326 (1977). Ilislayoff which was the direct result of his disqualificationwas clearly also violative of Section 8(a)(3) and (I) of theAct, and I so find. McGralw-Fdison Coip, n,. 221 NlIRB21 (1975).In summary. I have found that Respondent violated Sec-tion 8(a)(1) by:(a) Charles Moore interrogating employee Francis Los-ery in late December 1976 or early Januars 1977.(b) Patrick Rooney and Charles Moore assisting and en-couraging and/or suggesting to its employees that the, re-sign from the Union in January 1977.(c) Charles Moore preparing withdrawal of union mem-bership documents and circulating such documents amongemployees in January 1977.(d) Charles Moore promising employee Jerry Franken-burger a shop steward's job in return for signing a with-drawal of union membership document on or about Janu-ary 15, 1977. in order to discourage him and otheremployees from engaging in union activities.(e) Gary Market informing employee Ernest Crosslesthat he could not be rehired by Respondent because acharge on his behalf had been filed with the National l.a-bor Relations Board.I have further found that Respondent violated Section8(a)(l1) and (3) by disqualifying employee Jerry Franken-burger from the job classification of welder on January 20.1977, and thereafter failing and refusing to reinstate him tothat job classification; and by laying off Jerry Frankenbur-ger on February 1, 1977. and thereafter failing and refusingto reinstate him.s lIt E FFE(IT OF TIlF NI AIR I ABOR PR ( I IS ti PoNCOMM1 R( IThe activities of Respondent set forth in section Ill,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the ses-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.('ON( I SIONS OF I.Ak1. Berwick Forge & Fabricating [)Diision, WhittakerCorporation, is an emplover engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Bs interrogating its emplosees concerning their unionmembership, activities, and sympathies: assisting and en-couraging and or suggesting to employees that they resignfrom the Union: preparing withdrawal of union member-ship documents and circulating such documents among itsemployees: promising benefits to an employee to discour-age him from engaging in union activities: and informingan employee that he could not be rehired by Respondentbecause a charge on his behalf had been filed with theNational Labor Relations Board. Respondent has inter-fered with, restrained. and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Actand has thereb, violated Section 8(a)( I).3. By disqualifying employee Jerry Frankenburger fromthe job classification of welder and failing and refusingthereafter to reinstate him in said job classification and bythereafter laying him off and, since then, failing and refus-ing to reinstate him., aill because he engaged in union activi-ties. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (11 of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaniing of Section 2(6) and (7) of the Act.TilHE R EM Fl)Having found that Respondent has engaged in certainunfair labor practices. I will recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Jerry Frankenburger was discrimina-torily disqualified from his job classification of welder andthereafter laid off, I shall recommend that Respondent berequired to offer him immediate reinstatement in that jobclassification, with backpay to be computed on a quarterlybasis in the manner prescribed by the Board in F. WU'Woolworth Conmparn. 90 NLRB 289 (1950); with interestthereon as established by the Board in l.si.o Plum,,hing &Heating Co., 138 NILRB 716 (1962). and at the rate of inter-est as determined by the Board in hloridal Setel (orpora-tion, 231 NLRB 651 (19771.Upon the foregoing findings of fact, conclusions of law,anti upon the entire record. and pursuant to Section IO(c)of the Act. I herebv issue the following recommended:ORDER StThe Respondent. Berwick Forge & Fabricating Division.Whittaker Corporation, its agents. successors, and assigns.shall:I. ('ease and desist from:11 lit ccTl, t Im. t l, lt. ll. l It ' fled a;s proided h, Se, 10) 46 of theRiles ,lii RftI[A Iatw of [Ith, \o mlll I L.,or R L ih,m Board. the fndinrs,t < tlinu ed )DE('ISIONS OF NATIONAlI IABOR REL.ATIONS BOARD(a) Interrogating its employees concerning their unionmembership, activities, and sympathies; assisting and en-couraging and. or suggesting to employees that they resignfrom the tUnion, preparing withdrawal of union member-ship documents and circulating such documents among itsemployees: promising benefits to its employees to discour-age them from engaging in union activities; and informingemployees that they can not be rehired because charges ontheir behalf have been filed with the National Labor Rela-tions Board.(b) D)isqualifs ing from his job classification, laying off,or otherwise discriminating against any employee in regardto hire or tenure of employment or any term or conditionof employment in order to discourage membership in oractivities on behalf of lUnited Steelworkers of America,AF L C10 (L4 , or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the National l abor Relations Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Jerry Frankenburger immediate and full rein-statement to his former position as welder or. if such posi-tion no longer exists, to a substantially equivalent position.without prejudice to his seniority or other rights and privi-leges, and make him whole for his loss of earnings in themanner set forth in the section of this Decision entitled"The Remedy."(b) Expunge from Respondent's personnel records allreferences to the discriminatory disqualification of JerrisFrankenburger as a welder.(c) Preserve and, upon request, make availabhle to theBoard or its agents, for examination and cop'ing. all pa!'-roll records and reports, and all other records necessarFtoanalyze and determine the amount of backpay due underthe terms of this Order.(d) Post at its Renovo. Pennsilsva'nia. facilities copies ofthe attached notice marked "Appendix." $2 Copies of saidnotice on forms provided by the Regional Director for Re-gion 6. after being duly signed by the Respondent's repre-sentative. shall be posted by the Respondent immediatelyupon receipt thereof and maintained by it for 60 consecu-tive days thereafter, in conspicuous places. including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered b'any other material.(e) Notify the Regional I)irector for Region 6. in writ-ing. within 20( days from the date of this Order. what stepsRespondent has taken to comply herewith.I / [ Ol d11 ,l iilt,] Cllll dcdi l ()l dcir heCllcn hl ] i ts p otldcJ II cne1li' 4S d the Rule, s ad Rc[2wla lln-. he adopted lh, the [l oaTd and hbeollieII\ lilllilnr , i),murdulv' .r illJ ()lder. n11r 1al objectih l, ihereio h I beduclicmd '.ii IItJ fur pil p-lilyoscs.I 11I t11e eixcnl IaIt tlh ()idul s cI rltlt tnl rd .i I li c1 ,ll HII he I (tl diiStaites ( ouit of Appeal ., the k.old, in the lin to I lice i 'T i"'l tet hxl )ldo lo, the Na.Il llnal I ,m Rcla tlion, .rlld" all Ic.il "P- cdl P.lr llrl it' ;to.ludi icln t oif Ilic I nlitcd Stales ( l llt 1 \J15 l[.J 1 lliLtll, .iI ()(iwO i 'If thfeNatiltriil Ia hor Rclations Italird"11 Is FI-RIH R ORO RID) that the amended complaint be,and it hereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.APPENDIXNoll(Fm To EMPIiOYFISPos II-) Hr ORI)I R OF: HtiN\1 IONi LABORH() R IAIIO()NS BOARDAn Agency of the LUnited States GovernmentAfter a hearinlg at which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,as lenlcded. and has ordered us to post this notice.Ihe Act gives employees the following rights:1'o engage in self-organizationTo form. join, or assist an), unionTlo bargain collectively through representatives oftheir own choosing0I' engage in activities together for the purpose ofcollective bha-gaining or other mutual aid or protec-liolnlIo refrain from the exercise of an' such activities.In recognition of these rights. we hereby notify ouremployees that:W'i A ii ,oT interrogate emlployees concerning theirunion membership. activities, or sympathies.\WV: ' I[I uno assist. encourage. or suggest to employ-ees that the' resign from the Union. nor prepare with-drawal of union membership documents. nor circulatesuch docunments anlonlg our employees. nor promisebenefits to employees to discourage them from engag-ing in union acti vities.W't ulii oil inform employees that they cannot berehired because charges on their behalf have beenfiled with the National Labor Relations Board.Wi ss i N,ot in any other manner interfere with,restrain, or coerce our employees in the exercise oftheti rights to self-organization, to form. join, or assistU:nited Steelworkers of America. AFL CIO CLC, orany other labor organization. to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activity.WI ul i offer Jerry Frankenburger immediate andfull reinstatement to his former position of welder or.if such position no longer exists, to a substantiallyequivalent position, and w i wit make him whole foran's loss of eiarnings he ma's have suffered, with inter-est.W'l v 1 i expulige from our personnel records all ref-erences to the discriminatory disqualification of JerryFri ankeniburger as a welder.Bi RA e K FOlt RG & lI BRIi(A NGo DILisioN.\' lii I I S-K ( ORPiOR 1 I ON356